Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.




EXECUTION VERSION
SECOND AMENDED AND RESTATED
GAS GATHERING AND COMPRESSION AGREEMENT
BY AND BETWEEN
RICE DRILLING D LLC,
AND
RICE OLYMPUS MIDSTREAM LLC
DATED AS OF
March 31, 2017






1

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE 1
DEFINITIONS    1

ARTICLE 2
PRODUCER COMMITMENTS    7

Section 2.1
Producer’s Dedication    7

Section 2.2
Conflicting Dedications    8

Section 2.3
Producer’s Reservations    8

Section 2.4
Covenant Running with the Land    8

Section 2.5
Commitment of Other Rice Subsidiaries    9

Section 2.6
Priority of Dedicated Gas    9

ARTICLE 3
SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS    9

Section 3.1
Gatherer Service Commitment    9

Section 3.2
Development Plan; Gathering System Plan; Exchange and Review of
Information    10

Section 3.3
Expansion of Gathering System; Connection of Wells; Delivery Points    11

Section 3.4
Determination of Maximum Daily Quantity    14

Section 3.5
Compression    14

Section 3.6
High Pressure Services    15

Section 3.7
Gas Removed for Lease Operations    15

Section 3.8
Right of Way and Access    15

Section 3.9
Cooperation    16

ARTICLE 4
TERM    16

Section 4.1
Term    16



i

--------------------------------------------------------------------------------




ARTICLE 5
FEES AND CONSIDERATION    16

Section 5.1
Fees    16

ARTICLE 6
ALLOCATIONS    18

Section 6.1
Allocation of Lost and Unaccounted For Gas    18

Section 6.2
Allocation of Fuel    18

Section 6.3
Allocation of Pipeline Drip Recovered from the Gathering System    19

ARTICLE 7
CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES    20

Section 7.1
Operational Control of Gatherer’s Facilities    20

Section 7.2
Maintenance    20

Section 7.3
Firm Capacity Gas; Capacity Allocations on the Gathering System    20

Section 7.4
Arrangements After Redelivery    20

Section 7.5
Line Pack    20

ARTICLE 8
PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS    21

Section 8.1
Pressures at Receipt Points    21

Section 8.2
Pressures at Delivery Points    21

Section 8.3
Producer Facilities    21

ARTICLE 9
NOMINATION AND BALANCING    21

Section 9.1
Gatherer Notifications    21

Section 9.2
Nominations    21

Section 9.3
Balancing    21

ARTICLE 10
QUALITY    22

Section 10.1
Receipt Point Gas Quality Specifications    22

Section 10.2
Non-Conforming Gas    22

Section 10.3
Delivery Point Gas Quality Specifications    23



ii

--------------------------------------------------------------------------------




Section 10.4
Greenhouse Gas Emissions    23

ARTICLE 11
MEASUREMENT EQUIPMENT AND PROCEDURES    23

Section 11.1
Equipment    23

Section 11.2
Gas Measurement Standards    23

Section 11.3
Gas Measurement    24

Section 11.4
Notice of Measurement Facilities Inspection and Calibration    25

Section 11.5
Measurement Accuracy Verification    25

Section 11.6
Special Tests    26

Section 11.7
Metered Flow Rates in Error    26

Section 11.8
Record Retention    26

Section 11.9
Access    26

ARTICLE 12
NOTICES    27

Section 12.1
Notices    27

ARTICLE 13
PAYMENTS    28

Section 13.1
Invoices    28

Section 13.2
Right to Suspend on Failure to Pay    28

Section 13.3
Audit Rights    28

Section 13.4
Payment Disputes    28

Section 13.5
Interest on Late Payments    29

Section 13.6
Excused Performance    29

ARTICLE 14
FORCE MAJEURE    29

Section 14.1
Suspension of Obligations    29

Section 14.2
Definition of Force Majeure    29

Section 14.3
Settlement of Strikes and Lockouts    30



iii

--------------------------------------------------------------------------------




Section 14.4
Payments for Gas Delivered    30

ARTICLE 15
INDEMNIFICATION    30

Section 15.1
Gatherer    30

Section 15.2
Producer    30

ARTICLE 16
CUSTODY AND TITLE    30

Section 16.1
Custody    30

Section 16.2
Producer Warranty    31

Section 16.3
Title    31

ARTICLE 17
TAXES; ROYALTIES    31

Section 17.1
Taxes    31

Section 17.2
Royalties    31

ARTICLE 18
MISCELLANEOUS    32

Section 18.1
Rights    32

Section 18.2
Applicable Laws    32

Section 18.3
Governing Law; Jurisdiction    32

Section 18.4
Successors and Assigns    33

Section 18.5
Severability    34

Section 18.6
Confidentiality    34

Section 18.7
Entire Agreement, Amendments and Waiver    35

Section 18.8
Limitation of Liability    35

Section 18.9
Headings    36

Section 18.10
Rights and Remedies    36

Section 18.11
No Partnership    36

Section 18.12
Rules of Construction    36



iv

--------------------------------------------------------------------------------




Section 18.13
No Third Party Beneficiaries    36

Section 18.14
Further Assurances    36

Section 18.15
Counterpart Execution    36

Section 18.16
Memorandum of Agreement    36



Exhibit A    Delivery Points
Exhibit B    Gathering System
Exhibit C    Conflicting Dedications
Exhibit D    Form of Connection Notice
Exhibit E    Memorandum of Agreement


v

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED GAS
GATHERING AND COMPRESSION AGREEMENT
This Amended and Restated Gas Gathering and Compression Agreement (this
“Agreement”), dated as of March 31, 2017, is by and between RICE DRILLING D LLC,
a Delaware limited liability company (“Producer”), and RICE OLYMPUS MIDSTREAM
LLC, a Delaware limited liability company (“Gatherer”). Producer and Gatherer
may be referred to herein individually as a “Party” or collectively as the
“Parties.”
RECITALS
A.    On December 22, 2014, the Parties entered into a Gas Gathering and
Compression Agreement which was amended and restated on March 31, 2016 (as
amended and restated, the “Gas Gathering and Compression Agreement”).
B.    The Parties now desire to amend and restate the Gas Gathering and
Compression Agreement as further set forth in this Agreement.
C.    Producer owns Interests and intends to produce Gas from Wells in the
Dedication Area.
D.    Gatherer has constructed the Gathering System, which gathers Gas from
certain Wells of Producer. Gatherer anticipates the expansion of the Gathering
System to connect additional Wells of Producer.
E.    Producer desires to contract with Gatherer for Services on the Gathering
System with respect to Dedicated Gas and other Producer Gas received at the
Goliath Receipt Point or other Receipt Point as set forth herein, including
compressing Dedicated Gas at the System Compression Stations, and Gatherer
desires to provide, or cause to be provided, the Services to Producer, in each
case in accordance with the terms and conditions of this Agreement.
F.    Producer has agreed (i) to dedicate and commit Dedicated Gas under this
Agreement, (ii) to provide to Gatherer the Development Plans to permit Gatherer
to plan and expand the Gathering System to connect additional Wells of Producer,
and (iii) to perform certain other obligations under this Agreement, in each
case in accordance with the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:
ARTICLE 1
DEFINITIONS    
Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:
Affiliate. Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person. Affiliated shall have the correlative meaning. The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise. Notwithstanding
the foregoing, any Person shall be deemed to control any specified Person if
such Person owns fifty percent (50%) or more


1

--------------------------------------------------------------------------------




of the voting securities of the specified Person, or if the specified Person
owns fifty percent (50%) or more of the voting securities of such Person, or if
fifty percent (50%) or more of the voting securities of the specified Person and
such Person are under common control.
Agreement. As defined in the preamble hereof.
Btu. The amount of heat required to raise the temperature of one pound of pure
water from 58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant
pressure of 14.73 psia.
Business Day. Any calendar Day on which commercial banks in New York City are
open for business.
Completion Deadline. As defined in Section 3.3(f).
Compression Fee. As defined in Section 5.1(a)(iii).
Confidential Information. As defined in Section 18.6(a).
Conflicting Dedication. Any gathering agreement or other commitment or
arrangement that would require Dedicated Gas to be gathered and/or compressed on
any gathering system other than the Gathering System.
Contract Year. Each of (a) the period from the Effective Date to the last Day of
the Month in which the first anniversary of the Effective Date occurs and (b)
each period of twelve (12) Months thereafter.
Connection Notice. As defined in Section 3.3(b).
CPI. As defined in Section 5.1(e).
Cubic Foot. The volume of Gas in one cubic foot of space at a standard pressure
and temperature base of 14.73 psia and 60 degrees Fahrenheit, respectively.
Day. A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar day
and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding calendar
day.
Daily shall have the correlative meaning.
Dedicated Gas. All Gas that is attributable to any Dedicated Property (including
all Gas attributable to third parties that is produced from a Well located on
such Dedicated Property) that Producer or a Rice Subsidiary has the right to
control and deliver for gathering and that is produced on or after the Effective
Date.
Dedicated Properties. All Interests now owned or hereafter acquired by Producer
or a Rice Subsidiary and located wholly within the Dedication Area or pooled,
unitized or communitized with Interests located wholly within the Dedication
Area.
Dedication Area. Belmont County, Ohio.
Delivery Point. Each point at which point Gatherer will redeliver Gas to
Producer or for its account, which shall be the point of interconnection of the
Gathering System with the facilities of a Downstream Pipeline, including those
points more particularly described on Exhibit A.


2

--------------------------------------------------------------------------------




Delivery Point Gas. A quantity of Gas having a Thermal Content equal to the
total Thermal Content of the Producer Gas received by Gatherer from Producer at
the Receipt Points, less (a) the Thermal Content of Gas used for Fuel, (b) the
Thermal Content of Pipeline Drip recovered from the Gathering System, and (c)
the Thermal Content of Lost and Unaccounted for Gas, in each case, as allocated
to Producer in accordance with this Agreement.
Development Plan. As defined in Section 3.2(a).
Downstream Pipeline. Any Gas pipeline or any facilities of any end-user or local
distribution company, in each case downstream of the Gathering System, into
which Gas is delivered by or for the account of Producer from the Gathering
System.
Dth. One dekatherm, i.e., one million (1,000,000) Btus.
Effective Date. December 22, 2014.
Emissions Charges. As defined in Section 10.4.
ET Rover Pipeline Delivery Point. The Delivery Point at the interconnection with
Rover Pipeline LLC’s Downstream Pipeline, which Delivery Point will be
constructed, operated, and maintained by Gatherer.
Fees. As defined in Section 5.1(d).
FERC. As defined in Section 18.2.
Firm Capacity Gas. Gas that is accorded the highest priority on the Gathering
System with respect to capacity allocations, interruptions, or curtailments,
specifically including (a) Dedicated Gas produced from Required Connection Wells
up to the Maximum Daily Quantity at each Delivery Point and (b) Gas delivered to
the Gathering System from any Person for which Gatherer is contractually
obligated to provide the highest priority. Firm Capacity Gas will be the last
Gas removed from the relevant part of the Gathering System in the event of an
interruption or curtailment and all Firm Capacity Gas, including Dedicated Gas
up to the Maximum Daily Quantity at each Delivery Point, will be treated equally
in the event an allocation is necessary.
[***] Mile Perimeter. As defined in Section 3.1(a).
Force Majeure. As defined in Section 14.2.
Fuel. Gas and electric power used in the operation of the Gathering System,
including but not limited to fuel consumed in System Compressor Stations and
dehydration facilities that are part of the Gathering System.
Gallon. One U.S. gallon, which is equal to 231 cubic inches.
Gas. Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.
Gas Gathering and Compression Agreement. As defined in the preamble hereof.


3

--------------------------------------------------------------------------------




Gas Quality Specifications. As defined in Section 10.1.
Gatherer. As defined in the preamble of this Agreement.
Gathering Fee. As defined in Section 5.1(a)(i).
Gathering System. The gathering system described in Exhibit B, together with any
additional System Segments constructed after the date hereof, as such gathering
system is expanded after the date hereof, including, in each case, to the extent
now in existence or constructed or installed in the future, Gas gathering
pipelines (including High Pressure gathering pipelines), System Compressor
Stations, Gas dehydration facilities, Receipt Points, Delivery Points (including
all interconnection facilities), Measurement Facilities, Pipeline Drip handling
facilities, pig receiving facilities, rights of way, fee parcels, surface
rights, and permits, and all appurtenant facilities.
Gathering System Plan. As defined in Section 3.2(b).
Gross Heating Value. The number of Btus produced by the complete combustion in
air, at a constant pressure, of one Cubic Foot of Gas when the products of
combustion are cooled to the initial temperature of the Gas and air and all
water formed by combustion is condensed to the liquid state.
Goliath Gathering Fee. As defined in Section 5.1(a)(i).
Goliath Receipt Point. The inlet valve at the Measurement Facilities located at
the point of interconnection between the pipeline owned and operated by Strike
Force Midstream LLC and the Gathering System, which point shall be located in
Switzerland Township, Monroe County, Ohio, as further set forth on Exhibit B
hereto.
Governmental Authority. Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.
High Pressure. Pipelines gathering or transporting Gas that has been dehydrated
and compressed at the System Compressor Stations, including pipelines from the
discharge of any System Compressor Station to the relevant Delivery Point.
Ideal Gas Laws. The thermodynamic laws applying to perfect gases.
Imbalance. As defined in Section 9.3.
Index Price. Inside FERC Gas Market Report (Dominion Transmission Inc.
Appalachia) as expressed in $/Dth.
Initial Development Plan. The Development Plan provided by Producer to Gatherer
and identified as the initial Development Plan.
Interconnect Fee. As defined in Section 5.1(b).


4

--------------------------------------------------------------------------------




Interests. Oil and gas leasehold interests and oil and gas mineral fee
interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.
Interruptible Gas. Gas that is accorded the lowest priority on the Gathering
System with respect to capacity allocations, interruptions, or curtailments.
Interruptible Gas will be the first Gas removed from the Gathering System in the
event of an interruption or curtailment.
Leach Xpress Deficiency Fee. As defined in Section 5.1(c).
Leach Xpress Delivery Point. The Delivery Point at the interconnection of
Columbia Gas Transmission LLC’s Downstream Pipeline, which Delivery Point will
be constructed, operated, and maintained by Gatherer.
Lost and Unaccounted For Gas. Gas received into the Gathering System that is
released or lost through piping, equipment, operations, or measurement losses or
inaccuracies or that is vented, flared or lost in connection with the operation
of the Gathering System.
Maintenance. As defined in Section 7.2.
Maximum Daily Quantity. As defined in Section 3.4.
Mcf. One thousand (1,000) Cubic Feet.
Measurement Facilities. Any facility or equipment used to measure the volume of
Gas, which may include meter tubes, isolation valves, recording devices,
communication equipment, buildings and barriers.
Minimum Daily Quantity. As defined in Section 3.4. Monitoring Services Provider.
As defined in Section 11.9(a).
Monitoring Services Provider. As defined in Section 11.9(a).
Month. A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month. Monthly shall have the
correlative meaning.
Net Sales Price. As defined in Section 6.3.
Parties. As defined in the preamble of this Agreement.
Party. As defined in the preamble of this Agreement.
Person. An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.
Planned Well. As defined in Section 3.2(a).
Pipeline Drip. That portion of the Gas that condenses in, and is recovered from,
the Gathering System as a liquid downstream of each Receipt Point. For the
avoidance of doubt, Pipeline Drip does not include wellhead condensate


5

--------------------------------------------------------------------------------




Producer. As defined in the preamble of this Agreement.
Producer Gas. Gas that is either Dedicated Gas or Gas produced from and
attributable to any property other than a Dedicated Property that is delivered
to Gatherer for services under this Agreement by Producer or for Producer’s
account.
Producer’s GHG Emissions. As defined in Section 10.4.
psia. Pounds per square inch, absolute.
psig. Pounds per square inch, gauge.
Receipt Point. The inlet valve at the Measurement Facilities located at or
nearby or assigned to (a) a Well Pad where one or more Wells are connected to
the Gathering System, (b) the Goliath Receipt Point, or (c) another point as
agreed upon by the Parties in writing.
Required Connection Well. As defined in Section 3.1(a).
REX/ET/LXP Delivery Fee. As defined in Section 5.1(d).
Rice Subsidiary. Each Affiliate of Producer that is a direct or indirect
subsidiary of Rice Energy, Inc.
Rockies Express Pipeline Delivery Point. The Delivery Point at the
interconnection with Rockies Express Pipeline, LLC.
Services. As defined in Section 3.1.
System Compressor Station. As defined in Section 3.5.
System Delivery Point. Each point at which Gatherer redelivers Gas from the
Gathering System, including the Delivery Points.
System Gathering Fee. As defined in Section 5.1(a)(ii).
System High Pressure Line. As defined in Section 3.6.
System Receipt Point. Each point where Gas first enters the Gathering System,
including the Receipt Points.
System Segment. A physically separate segment of the Gathering System that
connects one or more Wells of Producer or a Rice Subsidiary to one or more
Delivery Points, including all Gas gathering pipelines (including High Pressure
gathering pipelines), System Compressor Stations, Gas dehydration facilities,
Receipt Points, Delivery Points, Measurement Facilities, Pipeline Drip handling
facilities, rights of way, fee parcels, surface rights, and permits, and all
appurtenant facilities.
Target Completion Date. As defined in Section 3.3(b).
Taxes. All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of Gas, or upon the Services, including
gathering, transportation, handling, transmission,


6

--------------------------------------------------------------------------------




compression, processing, treating, conditioning, distribution, sale, use,
receipt, delivery or redelivery of Gas, including, without limitation, gross
receipts taxes, and including all of the foregoing now existing or in the future
imposed or promulgated.
Theoretical Volume of Pipeline Drip. As defined in Section 6.3.
Thermal Content. For Gas, the product of (a) a volume of Gas in Cubic Feet and
(b) the Gross Heating Value of such Gas, as expressed in Dth. For Pipeline Drip,
the product of the measured volume in Gallons multiplied by the gross heating
value per Gallon determined in accordance with the GPA 2145-09 Table of Physical
Properties for Hydrocarbons and GPA 8173 Method for Converting Mass of Natural
Gas Liquids and Vapors to Equivalent Liquid Volumes, in each case as revised
from time to time, stated in Dth; provided, however, that if sufficient data has
not been obtained to make such calculation, the Thermal Content of Pipeline Drip
shall be deemed to be 0.115 Dth per Gallon.
Third Party Gas. Gas produced by Persons other than Producer or a Rice
Subsidiary and not considered Producer Gas hereunder.
Transfer. Any sale, assignment, conveyance, or other transfer, including
pursuant to an exchange or farmout. Transfers and Transferred have the
correlative meanings.
Transferee. Any Person to which a Transfer is made.
Well. A well for the production of hydrocarbons in which Producer or a Rice
Subsidiary owns an interest that produces or is intended to produce Dedicated
Gas or otherwise is connected or is required to be connected to the Gathering
System in accordance with this Agreement.
Well Pad. The surface installation on which one or more Wells are located.
ARTICLE 2    
PRODUCER COMMITMENTS    
Section 2.1    Producer’s Dedication. Subject to Section 2.2 through Section 2.4
and Section 3.3(e), (a) Producer exclusively dedicates and commits to deliver to
Gatherer, as and when produced, all Dedicated Gas and (b) Producer agrees not to
deliver, or permit any Rice Subsidiary to deliver, any Dedicated Gas to any
other gathering system or compressor station.
Section 2.2    Conflicting Dedications. Producer and each Rice Subsidiary shall
have the right to comply with each of the Conflicting Dedications set forth in
Exhibit C hereto and any other Conflicting Dedication entered into by a
non-Affiliated predecessor-in-interest to Producer or such Rice Subsidiary that
is applicable as of the date of acquisition thereof to any Dedicated Property
acquired after the Effective Date (but not any entered into in connection with
such acquisition); provided, however, that Producer and each Rice Subsidiary
shall each have the right to comply with Conflicting Dedications only until the
last Day of the Month in which the termination of such Conflicting Dedication
occurs and shall not take any voluntary action (including the exercise of any
right to extend) to extend the term of such Conflicting Dedication beyond the
minimum term provided for in the document evidencing such Conflicting
Dedication. Producer represents that, except as set forth in Exhibit C,
Dedicated Gas is not as of the Effective Date subject to any Conflicting


7

--------------------------------------------------------------------------------




Dedication. If Dedicated Gas produced from a Well on a Well Pad is subject to a
Conflicting Dedication that Producer or such Rice Subsidiary has the right to
comply with under this Section 2.2, Producer has the right, in complying with
such Conflicting Dedication, to deliver all Dedicated Gas from such Well Pad in
accordance with the Conflicting Dedication, even if all Wells on such Well Pad
are not subject to such Conflicting Dedication.
Section 2.3    Producer’s Reservations. Producer reserves the following rights
with respect to Dedicated Gas for itself and for the operator of the relevant
Dedicated Properties: (a) to operate Wells producing Dedicated Gas as a
reasonably prudent operator in its sole discretion, including the right, but
never the obligation, to drill new Wells, to repair and rework old Wells, to
renew or extend, in whole or in part, any Interest covering any of the Dedicated
Properties, and to cease production from or abandon any Well or surrender any
such Interest, in whole or in part, when no longer deemed by Producer to be
capable of producing Gas in paying quantities under normal methods of operation;
(b) to use Dedicated Gas for operations (including reservoir pressure
maintenance and drilling or hydraulic fracturing fuel); (c) to deliver or
furnish to lessors and holders of other existing similar burdens on production
such Gas as is required to satisfy the terms of the applicable leases or other
applicable instruments; (d) to acquire Wells connected to existing gathering
systems and to continue to deliver to such gathering systems Gas produced from
such Wells, provided that, to the extent that Gas from such Wells constitutes
Dedicated Gas, Producer delivers a Connection Notice to Gatherer with respect to
any such Well not later than [***] Days after its acquisition and thereafter
delivers Gas to such gathering system only until Gatherer has connected such
Well to the Gathering System in accordance with Section 3.3; (e) to pool,
communitize, or unitize Producer’s or any Rice Subsidiary’s Interests with
respect to Dedicated Gas, provided that the share of Gas produced from such
pooled, communitized, or unitized Interests shall be committed and dedicated to
this Agreement; and (f) [***].
Section 2.4    Covenant Running with the Land. The dedication and commitment
made by Producer under this Article 2 is a covenant running with the land.
Producer shall not, and shall not permit any Rice Subsidiary to, Transfer any or
all of its interest in any Dedicated Property unless (a) Producer obtains and
delivers to Gatherer a written acknowledgment by the Transferee in favor of
Gatherer acknowledging that the Transferred Dedicated Property shall remain
subject to this Agreement in all respects and (b) each instrument of conveyance
expressly so states. Notwithstanding the foregoing, Producer and each Rice
Subsidiary shall be permitted to Transfer any Dedicated Property free of the
dedication hereunder and without complying with the requirements of the
immediately preceding sentence in a Transfer in which a number of net acres of
Dedicated Properties that, when added to the total of net acres of Dedicated
Properties theretofore and, where applicable, simultaneously Transferred free of
dedication hereunder pursuant to this Section 2.4, does not exceed the aggregate
number of net acres of Dedicated Properties acquired by Producer after the
Effective Date, including in a transaction in which [***] subject to dedication
hereunder; provided, however, that [***] Dedicated Gas produced from any Well
that is located on a Well Pad if other Wells on such Well Pad are or have been
connected to the Gathering System (whether producing, shut-in, temporarily
abandoned or which has been spud or as to which drilling, completion, reworking
or other well operations have commenced) or that is located on a Well Pad if a
Connection Notice has previously been delivered by Producer for a Well on such
Well Pad. At the request of Gatherer, Producer and Gatherer shall execute and
record an amendment to the memorandum of this Agreement


8

--------------------------------------------------------------------------------




previously entered into, as provided in Section 18.16, to reflect additions to
the Dedicated Properties.
Section 2.5    Commitment of Other Rice Subsidiaries. Upon any Rice Subsidiary
acquiring any Interests in the Dedication Area, Producer shall cause such Rice
Subsidiary to enter into a joinder to this Agreement (and to any memoranda of
this Agreement entered into pursuant to Section 18.16 or Section 2.4) whereby
such Rice Subsidiary agrees to be bound by and to comply with each agreement and
commitment made by Producer under this Article 2 with respect to such Rice
Subsidiary’s Interests in the Dedication Area and all Dedicated Gas produced
therefrom.
Section 2.6    Priority of Dedicated Gas. Dedicated Gas tendered at the Receipt
Points, except for the Goliath Receipt Point, on any Day up to the Maximum Daily
Quantity applicable on such Day shall be Firm Capacity Gas. Producer Gas
tendered at the Goliath Receipt Point shall be Interruptible Gas. Dedicated Gas
tendered at the Receipt Points on any Day in excess of the Maximum Daily
Quantity applicable on such Day shall be Interruptible Gas.
ARTICLE 3    
SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS    
Section 3.1    Gatherer Service Commitment. Subject to and in accordance with
the terms and conditions of this Agreement, Gatherer commits to providing the
following services (collectively, the “Services”) to Producer:
(a)    construct and expand the Gathering System to connect to the Gathering
System each Well that is producing or will produce Dedicated Gas that (i) has
been completed as of the Effective Date, (ii) is included in the Initial
Development Plan, or (iii) is within [***] miles of the Gathering System (the
“[***] Mile Perimeter”) as it exists as of the date of the Connection Notice,
subject in each case to the procedures set forth in Section 3.3 (such Wells, and
such other Wells that become Required Connection Wells in accordance with
Section 3.3, “Required Connection Wells”);
(b)    receive, or cause to be received, into the Gathering System, from or for
the account of Producer, at each Receipt Point, all Firm Capacity Gas tendered
by or on behalf of Producer;
(c)    receive, or cause to be received, into the Gathering System, from or for
the account of Producer, at each Receipt Point, all Interruptible Gas, to the
extent not curtailed in accordance with Section 7.3(a);
(d)    compress and dehydrate Gas received from or on behalf of Producer into
the Gathering System at the System Compressor Stations in accordance with
Section 3.5;
(e)    deliver, or cause to be delivered, to or for the account of Producer, at
the nominated Delivery Point, Delivery Point Gas allocated to Producer; and
(f)    recover Pipeline Drip from the Gathering System and remit net proceeds
pro rata to Producer in accordance with Section 6.3.


9

--------------------------------------------------------------------------------




Section 3.2    Development Plan; Gathering System Plan; Exchange and Review of
Information.
(a)    The Initial Development Plan describes the planned development, drilling,
and production activities relating to the Dedicated Properties through [***]
(such plan, as updated as hereinafter provided, the “Development Plan”).
Following the Effective Date, on or before the last Day of each Month, Producer
shall provide Gatherer an updated Development Plan describing the planned
development, drilling, and production activities relating to the Dedicated
Properties for the [***]-Month period commencing on the date of such updated
Development Plan. Each Development Plan will include (i) information as to the
Wells that Producer expects will be drilled during such period (each such Well
reflected in a Development Plan, a “Planned Well”), information as to each Well
Pad expected to be constructed during such period and the approximate locations
thereof, and the earliest date on which one or more Planned Wells at each such
Well Pad are expected to be completed and turned-to-sales and (ii) good faith
and reasonable production forecasts for all Wells connected as of, and estimated
to be connected to the Gathering System during the [***]-Month period following,
the date of such Development Plan (to the extent not previously provided or, if
earlier provided, as revised in Producer’s good faith estimation). Producer
shall make its representatives available to discuss the Development Plan from
time to time with Gatherer and their respective representatives, in order to
facilitate advance planning for expansion or improvement of the Gathering System
and to address other matters relating to the construction and installation of
additions to the Gathering System. Producer may provide updated or amended
Development Plans to Gatherer at any time and shall provide its then-current
Development Plan to Gatherer from time to time on or prior to the [***] after
Gatherer’s request therefor.
(b)    Gatherer has provided to Producer a Gathering System plan describing
and/or depicting the Gathering System, including all pipelines, all Receipt
Points and Delivery Points, and all compression and dehydration facilities and
other major physical facilities, together with their locations, sizes and other
physical specifications, operating parameters, capacities, and other relevant
specifications, and together with a schedule for completing the construction and
installation of the planned portions thereof, in each case as currently in
existence, under construction, or planned (such plan, as updated as hereinafter
provided, the “Gathering System Plan”). The Gathering System Plan shall state,
for each planned pipeline, the anticipated volume of line pack that will be
required in order to place such pipeline into operation. Based on the
Development Plans and such other information about the expected development of
the Dedicated Properties as shall be provided to Gatherer by or on behalf of
Producer, as well as forecast Delivery Point nominations received from Producer
from to time, Gatherer shall periodically update the Gathering System Plan.
Without limiting the generality of the foregoing, Gatherer shall ensure that the
Gathering System Plan reflects all Required Connection Wells included in each
Monthly Development Plan not later than [***] Days after such Development Plan
is delivered to Gatherer. Gatherer shall make the Gathering System Plan
available for inspection by Producer and their respective representatives from
time to time and shall make representatives of Gatherer available to discuss the
Gathering System Plan from time to time with Producer and their respective
representatives. Gatherer shall provide Producer updates not less frequently
than Monthly on the progress of work on all facilities necessary to connect
Required Connection Wells to the Gathering System and to connect the Gathering
System to the Delivery Points as set forth in the then-current Gathering System
Plan.
(c)    The Parties recognize that the plans for the development of the Dedicated
Properties set forth in the Development Plans, as well as all information
provided by Producer to Gatherer regarding its intentions with respect to the
development of the Dedicated Properties, are


10

--------------------------------------------------------------------------------




subject to change and revision [***], and that such changes may impact the
timing, configuration, and scope of the planned activities of Gatherer. The
exchange of such information and any changes thereto shall not give rise to any
rights or liabilities as among the Parties except as expressly set forth in this
Agreement, and Gatherer shall determine [***] the time at which it begins to
work on and incur costs in connection with particular Gathering System expansion
projects, including the acquisition of rights of way, equipment, and materials.
[***].
Section 3.3    Expansion of Gathering System; Connection of Wells; Delivery
Points.
(a)    Gatherer shall design and develop the Gathering System for the purpose of
providing Services as and when needed to support the upstream development of the
Required Connection Wells, and Gatherer shall be obligated, at its sole cost and
expense, subject to the provisions of this Agreement, to procure, construct,
install, own, and operate the Gathering System so as to timely connect the
Required Connection Wells to the Gathering System, connect the Gathering System
to Delivery Points, and timely commence providing the full scope of Services,
with respect to all Dedicated Gas produced from the Required Connection Wells
from and after their completion, all in accordance with this Section 3.3;
provided, that the foregoing shall not preclude Gatherer from also designing and
developing the Gathering System to accommodate Third Party Gas.
(b)    Producer shall from time to time give notice, in the form of Exhibit D
hereto (or in such form as the Parties shall otherwise agree from time to time),
to Gatherer of each Planned Well that Producer intends to drill and complete
that will produce Dedicated Gas (a “Connection Notice”). Each Connection Notice
shall set forth the target completion date for drilling and completion and
turn-to-sales of such Well (the “Target Completion Date”).
(c)    On or before the [***] after delivery of a Connection Notice for a
Planned Well, Gatherer shall, by notice to Producer, (i) (A) acknowledge that
the Planned Well covered by such Connection Notice is a Required Connection Well
or (B) acknowledge that such Planned Well is not a Required Connection Well but
nonetheless commit to connect such Planned Well to the Gathering System and
perform the Services in respect of Dedicated Gas produced from such Planned Well
for the Gathering Fee defined in Section 5.1(a) or (ii) state that it has
determined that such Planned Well is not a Required Connection Well and state
the Gathering Fee that it would charge for connecting such Planned Well to the
Gathering System and performing the Services in respect of Dedicated Gas
produced from such Planned Well.
(d)    If Gatherer delivers the notice referred to in Section 3.3(c)(i) with
respect to a Connection Notice for a Planned Well, such Planned Well shall be
deemed a Required Connection Well. If Gatherer delivers the notice referred to
in Section 3.3(c)(ii) with respect to a Connection Notice for a Planned Well,
Producer may, by notice to Gatherer, accept Gatherer’s proposed Gathering Fee,
in which case such Planned Well shall be deemed a Required Connection Well from
and after the date of Producer’s notice, and the Gathering Fee proposed in
Gatherer’s notice shall be charged for Dedicated Gas delivered to the Receipt
Point at the Well Pad on which such Planned Well is located.
(e)    If Gatherer delivers the notice referred to in Section 3.3(c)(ii) with
respect to a Connection Notice for a Planned Well, and if Producer desires to
have such Planned Well connected to the Gathering System but does not agree to
the proposed Gathering Fee stated in such notice, the Parties shall negotiate in
good faith for a period not to exceed [***] Days from the date


11

--------------------------------------------------------------------------------




of such notice and use reasonable efforts to reach agreement on a Gathering Fee
that would be applicable to the Services performed in respect of Dedicated Gas
produced from such Planned Well. If the Parties agree in writing on such
Gathering Fee, such Planned Well shall be deemed a Required Connection Well from
and after the date of such agreement, and the Gathering Fee agreed by the
Parties shall be charged for Dedicated Gas delivered to the Receipt Point at the
Well Pad on which such Planned Well is located. If the Parties do not reach
agreement within such [***]-day period, Producer may, at its option by notice to
Gatherer, (i) [***], or (ii) [***], as of the date of the Connection Notice for
such Planned Well, that is nearest such Planned Well, in which case such Planned
Well shall become a Required Connection Well from and after the date of
Producer’s notice, and the Gathering Fee defined in Section 5.1(a) shall apply
to the Services performed in respect of Dedicated Gas produced from such Planned
Well.
(f)    Gatherer shall cause the necessary facilities to be constructed to
connect each Required Connection Well to the Gathering System and to commence
the Services with respect to Dedicated Gas produced from such Required
Connection Well. Such facilities shall be available to receive Dedicated Gas
from such Required Connection Well as soon as reasonably practicable following
the [***] and in any event on or before [***] (1) the Target Completion Date
with respect to such Well, (2) the date that is [***] Days after the Connection
Notice for such Well, and (3) the date on which such Well is ready for
completion (the later of such dates, with respect to such Well, the “Completion
Deadline”). Gatherer shall provide Producer notice promptly upon Gatherer’s
becoming aware of any reason to believe that it may not be able to connect a
Required Connection Well to the Gathering System by the Target Completion Date
therefor or to otherwise complete all facilities necessary to provide the full
scope of Services with respect to all Dedicated Gas from such Well by the Target
Completion Date therefor. If and to the extent Gatherer is delayed in completing
and making available such facilities by a Force Majeure event or any action of
Producer that is inconsistent with the cooperation requirements of Section 3.9,
then the Completion Deadline for such connection shall be extended for a period
of time equal to that during which Gatherer’s completion and making available of
such facilities was delayed by such events or actions. If such facilities are
not completed and made available by the Completion Deadline, as Producer’s sole
and exclusive remedies for such delay,
(i)    the Dedicated Gas from such Well shall be temporarily released from
dedication hereunder until such time as such Well is connected to the Gathering
System and the Gathering System is ready to receive Dedicated Gas produced from
such Well and to commence the Services with respect thereto; and
(ii)    Producer shall have the right to complete the procurement, construction
and/or installation of any rights or facilities necessary to connect the
relevant Well to the Gathering System, to connect the Gathering System to the
relevant Delivery Point, and/or to permit Dedicated Gas from such Required
Connection Well to be received into the Gathering System and delivered to the
relevant Delivery Point, in which case Gatherer shall pay to Producer an amount
equal to [***], and Producer shall convey all such rights and facilities to
Gatherer and such rights and facilities shall thereafter be part of the
Gathering System.
The remedies set forth in clauses (i) and (ii) above shall be applicable to
Wells with Completion Deadlines that are [***] Days or more after the Effective
Date.
(g)    Producer has as of the date hereof delivered a Connection Notice to
Gatherer with respect to certain Required Connection Wells. Such Connection
Notice shall be deemed to


12

--------------------------------------------------------------------------------




have been given for each such Required Connection Well [***] Days prior to the
Target Completion Date specified for such Well in such notice.
(h)    The Gathering Plan shall reflect all Delivery Points and existing or
anticipated capacities and anticipated in-service dates. Gatherer or its
designee shall be obligated, at Gatherer’s cost, to provide connections to the
Delivery Points set forth on Exhibit A and expand each Delivery Point in
accordance with Section 3.4. If Producer specifies that Dedicated Gas is to be
delivered to a Delivery Point not described on Exhibit A that is not at such
time connected to the Gathering System, Gatherer or its designee shall, at
Producer’s sole cost, risk, and expense, provide a connection to such Delivery
Point. For each such request, Gatherer shall provide Producer with an estimated
cost and in-service date, which are subject to change, and all such costs shall
remain the sole cost, risk, and expense of the Producer. Producer shall provide
at least [***] Months’ notice prior to its anticipated need for expanded
capacity at any Delivery Point listed in Exhibit A or any new Delivery Point not
listed in Exhibit A. All such Delivery Points shall be provided with all
interconnection facilities and other Delivery Point facilities (including any
Measurement Facilities), and with sufficient capacities, necessary to permit
Dedicated Gas to be redelivered at such Delivery Point in accordance with this
Agreement (with all expansions of capacity at such Delivery Points, including
the Delivery Points described on Exhibit A, being at Producer’s sole, cost,
risk, and expense). Subject to the foregoing, Gatherer shall connect each Well
to the Gathering System such that Gas from such Well can be redelivered to the
Delivery Points described in the Development Plan.
Section 3.4    Determination of Maximum Daily Quantity. The “Maximum Daily
Quantity” for each System Segment (a) with respect to the initial Contract Year
shall be as set forth in Exhibit A and (b) with respect to each Contract Year
thereafter shall be [***]. In all cases of calculating Maximum Daily Quantity,
quantities of Producer Gas received at the Goliath Receipt Point shall be
excluded from each such calculation. The aggregate Maximum Daily Quantity
adjustment each year after the first Contract Year shall be distributed among
all existing Delivery Points and new Delivery Points that are anticipated to
commence in-service during the Contract Year as mutually agreed upon between the
parties. Gatherer’s Maximum Daily Quantity obligations to Producer for delivery
of Gas to any new Delivery Point or expansions of existing and planned Delivery
Points during any Contract Year shall not commence until Gatherer has given
notice to Producer that the Delivery Point is in-service. Parties shall mutually
agree to determine the annual distribution for the following Contract Year [***]
prior to the end of the current Contract Year. In addition to the Maximum Daily
Quantity, Producer shall also be subject to the minimum daily quantity (the
“Minimum Daily Quantity”) at each Delivery Point as set forth in Exhibit A.
Gatherer shall not be responsible for delivering Producer Gas at a volume less
than the Minimum Daily Quantity.
Section 3.5    Compression. The Gathering System Plan will describe the
centralized compression and dehydration facilities that will be required to
compress and dehydrate Dedicated Gas upstream of the Delivery Points or any
System High Pressure Line (“System Compressor Stations”). Gatherer shall use
commercially reasonable efforts to operate the Gathering System at a pressure
desired by the Producer but in accordance with the pressure differentials set
forth in this Section 3.5 and water vapor content in accordance with Section
10.1 and to permit Dedicated Gas to enter such Downstream Pipelines or High
Pressure gathering pipelines as defined in the Gathering System Plan. Gatherer
shall install, operate, and maintain each System Compressor Station. For the
avoidance of doubt, Gatherer is not obligated, but shall have the right at any
time, to add additional compressor stations


13

--------------------------------------------------------------------------------




to the Gathering System, and to add compression capacity at any System
Compressor Station in addition to the capacity that is reflected in the
Gathering System Plan, as it deems necessary or appropriate to provide the
Services and such services as it is providing in respect of Third Party Gas.
Producer must pay the Compression Fee with respect to all its Gas that is
compressed and dehydrated using the System Compressor Stations, additional
compressor stations, or additional capacity. Each stage of compression will be
designed by Gatherer to provide at least [***] psig and a maximum of [***] psig
of pressure differential from the suction to the discharge side of each
compression stage. The Gatherer shall use commercially reasonable efforts to
maintain a pressure differential of [***] psig across each stage of compression.
Producer shall not be obligated to pay the Compression Fee for more than one
stage of compression unless (i) Producer requests that the operating pressure of
the Gathering System or a relevant System Segment be reduced to below the
maximum differential mechanically possible through a single compression stage as
determined by Gatherer and/or (ii) Gatherer provides notice to Producer, in
writing, that one or more additional stages of compression will be added to the
Gathering System to accommodate a third party request with respect to Third
Party Gas to reduce the operating pressure to below a pressure mechanically
possible through a single compression stage as determined by Gatherer. Gatherer
will not operate Compressor Stations, or stages of a Compressor Station, if the
differential pressure across the applicable stage of a Compressor Station
servicing the applicable receipt point is less than [***] psig differential.
Prior to installation of any System Compressor Station, Producer shall be solely
responsible for dehydration facilities in accordance with Section 10.1.
Section 3.6    High Pressure Services. The Gathering System Plan will describe
the High Pressure gathering pipelines that Gatherer determines are necessary or
appropriate to connect the Gathering System to the Delivery Points and to
redeliver the volumes of Dedicated Gas to be redelivered at such Delivery Points
in the most efficient manner (“System High Pressure Lines”). Gatherer shall
install each such System High Pressure Line, together with the associated System
Compressor Stations, and shall operate and maintain each System High Pressure
Line. For the avoidance of doubt, Gatherer shall have the right at any time to
add additional High Pressure gathering pipelines to the Gathering System as it
deems necessary or appropriate to provide the Services and such services as it
is providing in respect of Third Party Gas.
Section 3.7    Gas Removed for Lease Operations. Gatherer shall use commercially
reasonable efforts to accommodate, at the cost and expense of Producer, any
request by Producer to redeliver to Producer any Gas that has been received into
the Gathering System that Producer desires to use in lease operations, including
for drilling and hydraulic fracturing fuel. Producer shall be responsible for
the construction, ownership, and operation of facilities to transport such Gas
from the point of redelivery of such Gas from the Gathering System to the lease
sites where such Gas will be used.
Section 3.8    Right of Way and Access. Gatherer is responsible for the
acquisition of rights of way, crossing permits, licenses, use agreements, access
agreements, leases, fee parcels, and other rights in land right necessary to
construct, own, and operate the Gathering System, and all such rights in land
shall be solely for use by Gatherer and shall not be shared with Producer,
except as otherwise agreed by Gatherer; provided that Producer agrees to grant
and/or to cause each Rice Subsidiary to grant, without warranty of title, either
express or implied, to the extent that it has the right to do so without the
incurrence of material


14

--------------------------------------------------------------------------------




expense, an easement and right of way upon all lands covered by the Dedicated
Properties, for the purpose of installing, using, maintaining, servicing,
inspecting, repairing, operating, replacing, disconnecting, and removing all or
any portion of the Gathering System, including all pipelines, meters, and other
equipment necessary for the performance of this Agreement; provided, further,
that the exercise of these rights by Gatherer shall not unreasonably interfere
with Producer’s or such Rice Subsidiary’s lease operations or with the rights of
owners in fee, and will be subject to Producer’s safety and other reasonable
access requirements applicable to Producer’s personnel. Neither Producer nor
such Rice Subsidiary shall have a duty to maintain the underlying agreements
(such as leases, easements, and surface use agreements) that such grant of
easement or right of way to Gatherer is based upon, and such grants of easement
or right of way will terminate if Producer or such Rice Subsidiary, as
applicable, loses its rights to the property, regardless of the reason for such
loss of rights. Notwithstanding the foregoing, (a) Producer will assist Gatherer
to secure replacements for such terminated grants of easement or right of way,
in a manner consistent with the cooperation requirements of Section 3.9, (b) to
the extent that Producer agrees that Gatherer’s Measurement Facilities may be
located on Producer’s Well Pad sites, Producer shall be responsible for
obtaining any necessary rights to locate such Measurement Facilities on such
Well Pad sites, and (c) Producer shall use reasonable efforts to involve
Gatherer in Producer’s negotiations with the owners of lands covered by the
Dedicated Properties so that Producer’s surface use agreements and Gatherer’s
rights of way with respect to such lands can be concurrently negotiated and
obtained.
Section 3.9    Cooperation. Because of the interrelated nature of the actions of
Producer and Gatherer required to obtain the necessary permits and
authorizations from the appropriate Governmental Authorities and the necessary
consents, rights of way and other authorizations from other Persons necessary to
drill and complete each Planned Well and construct the required extensions of
the Gathering System to each Planned Well, Producer and Gatherer agree to work
together in good faith to obtain such permits, authorizations, consents and
rights of way as expeditiously as reasonably practicable, all as provided
herein. Producer and Gatherer further agree to cooperate with each other and to
communicate regularly regarding their efforts to obtain such permits,
authorizations, consents and rights of way.
ARTICLE 4    
TERM    
Section 4.1    Term. This Agreement shall become effective on the date first set
forth above and, unless terminated earlier by mutual agreement of the Parties,
shall continue in effect until the fifteenth (15th) anniversary of the Effective
Date and from Month to Month thereafter (with the initial term of this Agreement
deemed extended for each of any such additional Month) until such time as this
Agreement is terminated, by notice from any Party to the other Parties,
effective on the last day of the Month specified in such notice, which notice
shall be given not less than [***] days before the effective date of such
termination.
ARTICLE 5    
FEES AND CONSIDERATION    
Section 5.1    Fees.


15

--------------------------------------------------------------------------------




(a)    Subject to the other provisions of this Agreement, Producer shall pay
Gatherer each Month in accordance with the terms of this Agreement, for all
Services provided by Gatherer during such Month, an amount equal to the sum of
the following:
(i)    The product of (A) the aggregate quantity of Gas, stated in Dth, received
by Gatherer from Producer or for Producer’s account at the Goliath Receipt Point
during such Month multiplied by (B) $[***], (as such fee may be increased or
decreased in accordance with Section 5.1(c), the “Goliath Gathering Fee”); or
(ii)    The product of (A) the aggregate quantity of Gas, stated in Dth,
received by Gatherer from Producer or for Producer’s account (including
Dedicated Gas produced by any Rice Subsidiary) at each Receipt Point, except for
the Goliath Receipt Point, during such Month multiplied by (B) $[***], or such
other Gathering Fee as is determined for a particular Required Connection Well
pursuant to Section 3.3(d) or Section 3.3(e) ([***]) (as such fee may be
increased or decreased in accordance with Section 5.1(e), the “System Gathering
Fee”, and together with the Goliath Gathering Fee, the “Gathering Fee”); and
(iii)    The product of (A) the aggregate volume of Gas, stated in Dth, received
from Producer or for Producer’s account (including Dedicated Gas produced by any
Rice Subsidiary) and compressed and dehydrated at each System Compressor Station
during such Month multiplied by (B) the number of stages of compression
installed at such System Compression Station (but, in the case of any second or
additional stage of compression, only if such second or additional stage has
been approved by Producer in accordance with in Section 3.5) multiplied by (C)
$[***] (as may be increased or decreased in accordance with Section 5.1(e), the
“Compression Fee”).
(b)    Subject to the other provisions of this Agreement, Producer shall pay
Gatherer each Month in accordance with the terms of this Agreement, for Services
provided by Gatherer during such Month, an amount equal to the sum of the
following (such sum, the “Interconnect Fee”), which fixed price components may
be increased or decreased in accordance with Section 5.1(e):
(i)    the aggregate quantity of Gas, stated in Dth, delivered by Gatherer to
Producer or for Producer’s account at the Leach Xpress Delivery Point during
such Month multiplied by (A) $[***] for all quantities of Gas up to and
including the Maximum Daily Quantity allocated to the Leach Xpress Delivery
Point as detailed in Exhibit A or (B) $[***] for all quantities of Gas exceeding
the Maximum Daily Quantity allocated to the Leach Xpress Delivery Point as
detailed in Exhibit A; and
(ii)    the aggregate quantity of Gas, stated in Dth, delivered by Gatherer to
Producer or for Producer’s account at the ET Rover Delivery Point during such
Month multiplied by (A) $[***] for all quantities of Gas up to and including the
Maximum Daily Quantity allocated to the ET Rover Delivery Point as detailed in
Exhibit A or (B) $[***] for all quantities of Gas exceeding the Maximum Daily
Quantity allocated to the ET Rover Delivery Point as detailed in Exhibit A.
(c)    Deficiency Fee
(i)    Subject to the other provisions of this Agreement, Producer shall pay
Gatherer [***], commencing [***], in accordance with the terms of this Agreement
for Services


16

--------------------------------------------------------------------------------




provided by Gatherer during the [***], an amount equal to the difference between
(such difference, the “Leach Xpress Deficiency Fee”):
(A)    the product of (i) the Maximum Daily Quantity allocated to the Leach
Xpress Delivery Point as detailed in Exhibit A, (ii) [***] and (iii) $[***]; and
(B)    the revenue received by Gatherer from Producer’s Gas delivered to the
Leach Xpress Delivery Point during such [***].
Gatherer shall calculate (A) and (B) above during the Month [***] and invoice
Producer for any Leach Xpress Deficiency Fee in the [***] invoice. If the
difference as calculated above is negative for a given [***], the amount shall
be deemed to be [***].
(d)    Subject to the other provisions of this Agreement, Producer shall pay
Gatherer each Month in accordance with the terms of this Agreement, for any
compression provided by Gatherer during such Month that is required in order to
deliver gas to the Rockies Express Pipeline Delivery Point and/or ET Rover
Pipeline Delivery Point, an amount equal to the product of (i) the aggregate
quantity of Gas, stated in Dth, delivered by Gatherer to Producer or for
Producer’s account at the Rockies Express Pipeline Delivery Point, Leach Xpress
Delivery Point, and/or ET Rover Pipeline Delivery Point during such Month
multiplied by (ii) $[***] (as may be increased or decreased in accordance with
Section 5.1(c), the “REX/ET/LXP Delivery Fee”, and collectively with the
Gathering Fee, Compression Fee, Interconnect Fee, and Leach Xpress Deficiency
Fee the “Fees”).
(e)    The Fees shall be adjusted up on an annual basis in proportion to the
percentage change, from the preceding year, in the All Items Consumer Price
Index for All Urban Consumers (CPI-U) for the U.S. City Average, 1982-84 = 100,
as published by the United States Department of Labor, Bureau of Labor
Statistics (“CPI”). Such adjustment shall be made effective upon the first Day
of each Contract Year commencing in the Contract Year beginning [***], and shall
reflect the percentage change in the CPI as it existed for [***] of the
preceding Contract Year from the CPI for the second immediately preceding [***];
provided, however, that the Gathering Fee and the Compression Fee shall never be
less than the initial fees stated in Section 5.1; nor shall such fees be
increased or decreased by more than [***]% in any given Contract Year.
(f)    Subject to the other provisions of this Agreement, Producer shall pay
Gatherer the actual cost of electricity used as Fuel and allocated to Producer
in accordance with Section 6.2.
ARTICLE 6    
ALLOCATIONS    
Section 6.1    Allocation of Lost and Unaccounted For Gas. Lost and Unaccounted
For Gas shall be allocated, on a Monthly basis, among all System Receipt Points
on each System Segment pro rata based upon the Thermal Content of all Gas
received at all System Receipt Points on such System Segment during such Month.
Total Lost and Unaccounted For Gas with respect to each System Segment shall be
determined by subtracting from the sum of the total Thermal Content of Gas
received at all System Receipt Points on such System Segment during such Month
the sum of (a) the Thermal Content of Gas actually delivered to all System
Delivery Points on such System Segment during such Month, (b) the Thermal
Content of Pipeline Drip recovered from such System Segment during such Month
(other than Pipeline Drip vaporized and reinjected into the Gas stream), and (c)
the


17

--------------------------------------------------------------------------------




Thermal Content of Gas used for Fuel on such System Segment, if any, during such
Month. Lost and Unaccounted For Gas shall be allocated, on a Monthly basis, to
each Receipt Point based upon a fraction, the numerator of which is the total
Thermal Content of Gas measured at such Receipt Point during such Month, and the
denominator of which is the total Thermal Content of Gas measured at all System
Receipt Points on the System Segment on which such Receipt Point is located
during such Month.
Section 6.2    Allocation of Fuel. Gatherer shall allocate Fuel (included Gas
used as Fuel and the cost of electricity used as Fuel), on a Monthly basis, to
each Receipt Point upstream of a System Compressor Station on a pro rata basis,
based upon a fraction, the numerator of which is the total volume of Gas
measured at such Receipt Point during such Month, and the denominator of which
is the total volume of Gas measured at all System Receipt Points upstream of
such System Compressor Station during such Month. Gas consumed for Fuel shall be
determined based on actual measurements of Fuel consumption. Fuel (included Gas
used as Fuel and cost of electricity used as Fuel) for compression and other
equipment utilized specifically to deliver Gas into the Rockies Express Pipeline
and ET Rover Pipeline shall be allocated, on a Monthly basis, to Producer and
each other customer of Gatherer on a pro rata basis, based upon a fraction, the
numerator of which is the total volume of Producer Gas delivered to each
Delivery Point during such Month and the denominator of which is the total
volume of Gas delivered to each System Delivery Point during such Month. Gas
consumed for Fuel shall be determined based on actual measurements of Fuel
consumption.
Section 6.3    Allocation of Pipeline Drip Recovered from the Gathering System.
Gatherer will recover Pipeline Drip from the Gathering System and Gatherer shall
be responsible for marketing and/or disposing of Producer’s Pipeline Drip.
Gatherer shall remit to Producer for such Pipeline Drip [***] of the product of
the Net Sales Price multiplied by the volume of Producer’s Pipeline Drip sold by
Gatherer, or if the cost of marketing and/or disposing of Producer’s Pipeline
Drip exceeds the amount received therefor, then Producer shall pay Gatherer the
difference between the cost of marketing and/or disposing of the Pipeline Drip
and the Net Sales Price of the Pipeline Drip. Gatherer shall use commercially
reasonable efforts to market and sell the Pipeline Drip under the most favorable
terms (including price) that Gatherer can obtain, as determined in Gatherer’s
commercially reasonable discretion and taking into account all relevant factors
and considerations including, without limitation, the reliable operation of the
Gathering System and the available markets. As used herein, the “Net Sales
Price” of Pipeline Drip attributable to Producer Gas shall be the weighted
average of the net price per gallon received by Gatherer for the total volume of
Pipeline Drip sold at or from the Gathering System during the applicable Month.
For purposes of this calculation, the net price per gallon received by Gatherer
for Pipeline Drip shall be determined by deducting from the actual gross sales
revenue of Pipeline Drip sold at or from the Gathering System during the Month
the direct costs of transportation, tank car rentals, taxes (including gross
receipts taxes), offsite storage, water disposal, marketing and any other
out-of-pocket expenses incurred by Gatherer [***] prior to or in direct
connection with the sale of such Pipeline Drip, and dividing by the volume of
Pipeline Drip sold to determine a net price per gallon (FOB or netted back to
the Gathering System). Pipeline Drip shall be allocated to each Receipt Point
upstream of the applicable Pipeline Drip recovery point by multiplying the
volume (expressed in gallons) of Pipeline Drip recovered at the applicable
Pipeline Drip recovery point by a fraction, the numerator of which is the
Theoretical Volume of Pipeline Drip attributable to such Receipt Point and the


18

--------------------------------------------------------------------------------




denominator of which is the Theoretical Volume of Pipeline Drip for all receipt
points upstream of the applicable Pipeline Drip recovery point. “Theoretical
Volume of Pipeline Drip” shall be the product of (a) the total volume of Gas (in
Mcf) received at each Receipt Point upstream of the applicable Pipeline Drip
recovery point during the applicable Month and (b) the GPM of pentanes and
heavier components in such Gas, determined at the relevant Receipt Point. The
GPM shall be determined by the Gatherer using the sampling requirements in
Article 11 from each Receipt Point. Gatherer shall provide to Producer such
allocated GPMs in converted MMBtu for each Month for balancing.
ARTICLE 7    
CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES    
Section 7.1    Operational Control of Gatherer’s Facilities. Gatherer shall
design, construct, own, operate, and maintain the Gathering System at its sole
cost and risk. Gatherer shall be entitled to full and complete operational
control of its facilities and shall be entitled to schedule deliveries and to
operate and reconfigure its facilities in a manner consistent with its
obligations under this Agreement.
Section 7.2    Maintenance. Gatherer shall be entitled, without liability, to
interrupt its performance hereunder to perform necessary or desirable
inspections, pigging, maintenance, testing, alterations, modifications,
expansions, connections, repairs or replacements to its facilities as Gatherer
deems necessary (“Maintenance”), with reasonable notice provided to Producer,
except in cases of emergency where such notice is impracticable or in cases
where the operations of Producer will not be affected. Before the beginning of
each calendar year, Gatherer shall provide Producer in writing with a projected
schedule of the Maintenance to be performed during the year and the anticipated
date of such Maintenance. On or before the [***] Day before the end of each
Month, Gatherer shall provide Producer with its projected maintenance schedule
for the following Month.
Section 7.3    Firm Capacity Gas; Capacity Allocations on the Gathering System.
Subject to the capacity allocations set forth in this Section 7.3, Gatherer has
the right to contract with other Persons for the delivery of Third Party Gas to
the Gathering System, including the delivery of Firm Capacity Gas. If the volume
of Gas available for delivery into any System Segment exceeds the capacity of
such System Segment at any point relevant to Gatherer’s service to Producer
hereunder, then Gatherer shall interrupt or curtail receipts of Gas in
accordance with the following:
(a)    First, Gatherer shall curtail all Interruptible Gas prior to curtailing
Firm Capacity Gas.
(b)    Second, if additional curtailments are required beyond Section 7.3(a)
above, Gatherer shall curtail Firm Capacity Gas. In the event Gatherer curtails
some, but not all, Firm Capacity Gas on a particular Day, Gatherer shall
allocate the capacity of the applicable point on the relevant System Segment
available to such shippers of Firm Capacity Gas, including Dedicated Gas, on a
pro rata basis based upon the average nominations for Firm Capacity Gas for the
[***]-Day period prior to the curtailments made by Producer and the other
shippers on the Gathering System.


19

--------------------------------------------------------------------------------




Section 7.4    Arrangements After Redelivery. It shall be Producer’s obligation
to make any required arrangements with other parties for delivery of Producer
Gas to the Receipt Points and Delivery Point Gas following delivery by Gatherer
at the Delivery Points.
Section 7.5    Line Pack. To the extent that it is necessary, in order for
Gatherer to commence operations of new segments of the Gathering System, for Gas
to be used as line fill, Producer shall provide such line fill to Gatherer, but
not to exceed for any pipeline the volume of such line fill specified for such
pipeline in the Gathering Plan.
ARTICLE 8    
PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS    
Section 8.1    Pressures at Receipt Points. Producer shall deliver or cause to
be delivered Gas to each Receipt Point at sufficient pressure to enter the
Gathering System against its operating pressure, except that Producer shall not
be obligated to deliver Gas at pressures in excess of the maximum allowable
operating pressure of the Gathering System at such Receipt Point, as determined
by Gatherer in its sole discretion.
Section 8.2    Pressures at Delivery Points. The Gathering System shall be
designed for and shall be operated at a pressure sufficient to effect delivery
to the relevant Downstream Pipeline.
Section 8.3    Producer Facilities. Producer, at its own expense, shall
construct, equip, maintain, and operate all facilities (including separation,
line heaters, dehydration, and/or compression equipment) necessary to deliver
Producer Gas to Gatherer at the Receipt Points pursuant to this Agreement.
Producer shall install and maintain sufficient pressure regulating equipment
upstream of the Receipt Points in order to keep the pressure of the Gas
delivered to Gatherer at the Receipt Points from exceeding the maximum allowable
operating pressure at the applicable Receipt Point, as determined by Gatherer in
its sole discretion.
ARTICLE 9    
NOMINATION AND BALANCING    
Section 9.1    Gatherer Notifications. On or before the [***] Day prior to the
end of each Month, Gatherer shall provide written notice to Producer of
Gatherer’s good faith estimate of any capacity allocations or curtailments for
any System Segment, if any, that, based on then currently available information,
Gatherer anticipates will be required or necessary during the next Month,
including as a result of any Maintenance. Gatherer shall use all reasonable
efforts to provide [***] advance notice of any actual event requiring allocation
or curtailment, including Maintenance.
Section 9.2    Nominations. On or before the [***] Day prior to the end of each
Month, Producer shall provide to Gatherer nominations for deliveries of Producer
Gas to the Receipt Points and the delivery of Delivery Point Gas to the
specified Delivery Points during the next Month. Producer shall have the right
to change such nominations at any time subject to the requirements of the
Persons receiving Delivery Point Gas at or downstream of the Delivery Points and
subject to changes in wellhead volumes being delivered into the system.


20

--------------------------------------------------------------------------------




Section 9.3    Balancing. Gatherer will maintain records of any Daily and
Monthly variances (“Imbalances”) between the volume of Producer Gas received at
the Receipt Points and the volumes of Delivery Point Gas, plus Lost and
Unaccounted for Gas, Fuel, and Pipeline Drip allocated to Producer. Producer
shall make such changes in its nominations as Gatherer may from time to time
reasonably request to maintain Daily and Monthly balances or to correct an
Imbalance. Producer shall reimburse Gatherer for any cost, penalty, or fee
arising from any Imbalance assessed against Gatherer by any Person receiving
Producer Gas downstream of the Delivery Points, except to the extent such
Imbalance was caused by Gatherer. Upon the termination of this Agreement or at
such other time as Producer and Gatherer agree, Producer and Gatherer shall cash
out any cumulative Imbalance using the applicable Index Price for the prior
Month.
ARTICLE 10    
QUALITY    
Section 10.1    Receipt Point Gas Quality Specifications. Gas delivered by or
for the account of Producer to each Receipt Point shall meet the following
specifications (collectively, the “Gas Quality Specifications”):
(a)    The Gas shall not contain any of the following in excess of: one-quarter
(1/4) grain of hydrogen sulfide per hundred (100) Cubic Feet; one (1) grain of
total sulfur per hundred (100) Cubic Feet; two one-hundredths of one percent
(0.02%) by volume of oxygen; or two percent (2%) by volume of nitrogen.
(b)    The total of all non-hydrocarbon gases shall not exceed three percent
(3%) by volume.
(c)    The temperature of the Gas at the Receipt Point shall not be less than
forty (40) degrees Fahrenheit or in excess of one hundred twenty (120) degrees
Fahrenheit.
(d)    The Gas shall be free of solids, sand, salt, dust, gums, crude oil, and
hydrocarbons in the liquid phase, and other objectionable substances which may
be injurious to pipelines or which may interfere with the measurement,
transmission or commercial utilization of said Gas.
(e)    The Gas shall have a Gross Heating Value of less than 1100 Btu per
million cubic feet of Gas.
(f)    Prior to the installation of a System Compressor Station placing a
Receipt Points(s) on suction, each Receipt Point shall have a water vapor
content of five (5) pounds per Cubic Foot of Gas.
Except for items (a) through Section 10.1(f) above, such Gas shall meet the most
restrictive quality specifications required from time to time by the Downstream
Pipelines receiving Delivery Point Gas, except that for each Receipt Point other
than the Goliath Receipt Point, there shall be no water vapor content
specification.
Section 10.2    Non-Conforming Gas. If any Gas delivered by or for the account
of Producer fails at any time to conform to the Gas Quality Specifications, then
Gatherer will have the right to immediately discontinue receipt of such
non-conforming Gas so long as


21

--------------------------------------------------------------------------------




such Gas continues to be non-conforming. Producer agrees to undertake
commercially reasonable measures to eliminate the cause of such non-conformance.
If Producer fails to remedy such nonconformance, but such Gas conforms to all
specifications other than hydrocarbon dew point and/or Gross Heating Value, then
Gatherer agrees to (a) use commercially reasonable efforts to blend and
commingle such Gas with other Gas in the Gathering System so that it meets the
applicable specifications and (b) if such Gas cannot be brought into compliance
with such blending will continue to accept and redeliver such Gas to the
Delivery Points that will accept such non-conforming Gas as long as (i) no harm
is done to the Gathering System, (ii) no harm is done to other shippers or their
Gas, and (iii) other shippers are not prevented from nominating Gas to their
preferred Delivery Point. Producer agrees to be responsible for, and to defend,
indemnify, release, and hold Gatherer and its Affiliates, directors, officers,
employees, agents, consultants, representatives, and invitees harmless from and
against, all claims and losses of whatever kind and nature resulting from
non-conforming Gas delivered for or on account of Producer to the Gathering
System, unless Gatherer has accepted receipts of such nonconforming Gas having
actual knowledge of such nonconformity.
Section 10.3    Delivery Point Gas Quality Specifications. If Producer delivers
Gas to Gatherer at the Receipt Points that meets the Gas Quality Specifications,
Gatherer shall redeliver Delivery Point Gas to or for the account of Producer
that meets the Gas Quality Specifications.
Section 10.4    Greenhouse Gas Emissions. Notwithstanding anything contained in
this Agreement to the contrary, in the event there is an enactment of, or change
in, any law after the Effective Date of this Agreement which, in Gatherer’s
reasonable determination, results in (a) a Governmental Authority requiring
Gatherer to hold or acquire emission allowances or their equivalent related to
the carbon dioxide content or emissions or the greenhouse gas content or
emissions attributable to Producer Gas and/or the gathering, or transportation
of such Gas (collectively, “Producer’s GHG Emissions”) or (b) Gatherer incurring
any costs or expenses attributable to Producer Gas, including any costs or
expenses for disposal or treating of carbon dioxide attributable to such Gas, or
any other additional economic burden being placed on Gatherer in connection with
or related to Producer’s GHG Emissions, including any tax, assessment, or other
cost or expense (collectively, “Emissions Charges”), then (i) Producer will use
reasonable efforts to provide any required emissions allowances or their
equivalent to Gatherer in a timely manner (and Producer shall indemnify and hold
harmless Gatherer from against any Losses, including any expenses incurred by
Gatherer in acquiring such allowances in the marketplace, arising out of the
failure to so provide such allowances) and (ii) Producer shall be fully
responsible for such Emissions Charges and shall reimburse Gatherer for any
Emissions Charges paid by Gatherer within ten (10) Days of receipt of Gatherer’s
invoice.
ARTICLE 11    
MEASUREMENT EQUIPMENT AND PROCEDURES    
Section 11.1    Equipment. Gatherer shall install, own, operate, and maintain
Measurement Facilities to measure Gas at all the System Receipt Points and shall
ensure that the relevant Downstream Pipeline installs, owns, operates, and
maintains Measurement Facilities at the System Delivery Points (but downstream
of any slug catcher) for Gas. Measurement Facilities at the Receipt Points shall
meet current industry standards for


22

--------------------------------------------------------------------------------




custody transfer measurement. Producer shall have the right to install check
Measurement Facilities at each Receipt Point, including the right to install
check measurement equipment on Gatherer’s meter tubes and orifice unions.
Section 11.2    Gas Measurement Standards. The following standards shall apply
to the measurement of Gas hereunder:
(a)    Where measurement is by orifice meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 3 (ANSI/API 2530) “Orifice Metering of Natural Gas”
with any revisions, amendments or supplements as may be mutually acceptable to
Producer and Gatherer.
(b)    Where measurement is by ultrasonic meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 9 “Measurement of Gas by Multi Path Ultrasonic
Meters” with any revisions, amendments or supplements as may be mutually
acceptable to Producer and Gatherer.
(c)    The changing and integration of the charts (if utilized for measurement
purposes hereunder) and calibrating and adjusting of meters shall be performed
by Gatherer.
Section 11.3    Gas Measurement.
(a)    The unit of volume for measurement of Gas delivered hereunder shall be
one Mcf at a base temperature of 60 degrees Fahrenheit and at a pressure base of
14.73 psia without adjustment for water vapor content. It is agreed that for the
purposes of measurement and computations hereunder, (i) the absolute atmospheric
(barometric) pressure shall be assumed to be 14.40 Psia regardless of the actual
elevation or location of the CDP above sea level or of a variation of barometric
pressure from time to time and (ii) all measurements and testing performed
hereunder shall all be made by Gatherer in accordance with applicable rules,
regulations, and orders.
(b)    The heating value and specific gravity of the gas shall be determined
using chromatographic methods as often as required, using representative spot
samples or continuous samplers as determined by Gatherer in accordance with
standard industry practice, to reasonably assure accurate determinations, but at
least twice per year. The tests shall determine the heating value and specific
gravity to be used in computations in the measurement of natural gas received by
Gatherer until the next regular test, or until changed by special test. In month
in which the sample is collected the new gas quality will be applied to the
start of the current measurement contract month. Gatherer shall procure or cause
to be procured a sample of Gas at each System Delivery Point and analyze the
samples by chromatographic analysis to determine the component content (mole
percent), specific gravity, and the Gross Heating Value thereof. These
determinations shall be made utilizing the following standards: (i) Gas
Processors Association Obtaining Natural Gas Samples for Analysis by Gas,
Publication No. 2166 as amended or supplemented from time to time and (ii) Gas
Processors Association Analysis for Natural Gas and Similar Gaseous Mixtures by
Gas Chromatography, Publication No. 2161 as amended or supplemented from time to
time, or (iii) any other tests that are mutually agreed by Producer and
Gatherer.


23

--------------------------------------------------------------------------------




(c)    The temperature of Gas shall be determined by means of a recording
thermometer recording the temperature of such Gas flowing through each
measurement meter. The average temperature to the nearest one one-hundredth
degree (0.01º) Fahrenheit, obtained while Gas is being delivered, will be the
applicable flowing Gas temperature for the period under consideration.
(d)    The deviation of the Gas from Ideal Gas Laws shall be determined in
accordance with the A.G.A. Par Research Project NX-19 Report “Manual for the
Determination of Supercompressibilty Factors for Natural Gas”, Reprinted 1976,
if the composition of the Gas is such to render this procedure applicable.
Orifice measurement will utilize the A.G.A. Report No. 8 gross characterization
method II compressibility calculation.
(e)    Physical constants required for making calculations hereunder shall be
taken from the Gas Processors Association Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry,
Publication No. 2145 as amended or supplemented from time to time. Physical
constants for the hexanes and heavier hydrocarbons portion of hydrocarbon
mixtures shall be assumed to be the same as the physical constants for hexane.
Section 11.4    Notice of Measurement Facilities Inspection and Calibration.
Each of Producer and Gatherer shall give reasonable notice to the other in order
that the other may, at its option, have representatives present to observe any
reading, inspecting, testing, calibrating or adjusting of Measurement Facilities
used in measuring or checking the measurement of receipts or deliveries of Gas
under this Agreement. The official electronic data from such Measurement
Facilities shall remain the property of the Measurement Facilities’ owner, but
copies of such records shall, upon written request, be submitted, together with
calculations and flow computer configurations therefrom, to the requesting Party
for inspection and verification.
Section 11.5    Measurement Accuracy Verification.
(a)    Gatherer shall calibrate meters as often as required, as determined by
Gatherer in accordance with standard industry practices to reasonably assure
accurate measurement, but at least twice per year. Calibrations of meters will
be made in the presence of representatives of Producer, if Producer chooses to
be represented. Orifice plate and tube inspection will be made at each meter
calibration unless a facility shut-down is required, in which case the approval
of both Parties shall be required.
(b)    If, during any test of the Measuring Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter run in excess of [***] of the adjusted
flow rate (whether positive or negative and using the adjusted flow rate as the
percent error equation denominator), then any previous recordings of such
equipment shall be corrected to zero error for any period during which the error
existed (and which is either known definitely or agreed to by Producer and
Gatherer) and the total flow for the period redetermined in accordance with the
provisions of Section 11.7. If the period of error condition cannot be
determined or agreed upon between Producer and Gatherer, such correction shall
be made over a period extending over the last one half of the time elapsed since
the date of the prior test revealing the [***] error.


24

--------------------------------------------------------------------------------




(c)    If, during any test of any Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed [***] of the adjusted flow
rate, all prior recordings and electronic flow computer data shall be considered
to be accurate for quantity determination purpose.
Section 11.6    Special Tests. If Producer or Gatherer desires a special test (a
test not scheduled by a Party under the provisions of Section 11.5) of any
Measurement Facilities, [***] advance notice shall be given to the other and
both Producer and Gatherer shall cooperate to secure a prompt test of the
accuracy of such equipment. If the Measurement Facilities tested are found to be
within the range of accuracy set forth in Section 11.5(b), then the Party that
requested the test shall pay the costs of such special test including any labor
and transportation costs pertaining thereto. If the Measurement Facilities
tested are found to be outside the range of accuracy set forth in Section
11.5(b), then the Party that owns such Measurement Facilities shall pay such
costs and perform the corrections according to Section 11.7.
Section 11.7    Metered Flow Rates in Error. If, for any reason, any Measurement
Facilities are (a) out of adjustment, (b) out of service, or (c) out of repair
and the total calculated flow rate through each meter run is found to be in
error by an amount of the magnitude described in Section 11.5, the total
quantity of Gas delivered shall be determined in accordance with the first of
the following methods which is feasible:
(d)    By using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
provided for in Section 11.5);
(e)    Where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering;
(f)    By correcting the error by re-reading of the official charts, or by
straightforward application of a correcting factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or
(g)    By estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.
Section 11.8    Record Retention. The Party owning the Measurement Facilities
shall retain and preserve all test data, charts, and similar records for any
calendar year for a period of at least [***] Months following the end of such
calendar year unless applicable law or regulation requires a longer time period
or the Party has received written notification of a dispute involving such
records, in which case records shall be retained until the related issue is
resolved.
Section 11.9    Access.
(a)    Gatherer shall contract with a provider of monitoring services reasonably
satisfactory to Producer (the “Monitoring Services Provider”) for remote
monitoring of Gas Measurement Facilities, including monitoring of measurement
data on an hourly (or more frequent)


25

--------------------------------------------------------------------------------




basis for flow rate, meter pressures, meter temperature, orifice diameter, Gross
Heating Value, and composition for importation into production software
reasonably satisfactory to Producer.
(b)    Gatherer shall provide Producer [***] Days’ notice of any termination by
Gatherer of its contract with any Monitoring Services Provider.
ARTICLE 12    
NOTICES    
Section 12.1    Notices. Unless otherwise provided herein, any notice, request,
invoice, statement, or demand which any Party desires to serve upon any other
regarding this Agreement shall be made in writing and shall be considered as
delivered (a) when hand delivered, or (b) when delivery is confirmed by pre-paid
delivery service (such as FedEx, UPS, DHL or a similar delivery service), or (c)
if mailed by United States certified mail, postage prepaid, [***] Business Days
after mailing, or (d) if sent by facsimile transmission, when receipt is
confirmed by the equipment of the transmitting Party, or (e) when sent via
email; provided, if sent by email after normal business hours or if receipt of a
facsimile transmission is confirmed after normal business hours, receipt shall
be deemed to be the next Business Day. Notwithstanding the foregoing, if a Party
desires to serve upon another a notice of default under this Agreement, or if
Producer desires to serve upon Gatherer and Producer a Connection Notice, the
delivery of such notice shall be considered effective under this Section 12.1
only if delivered by any method set forth in items (a) through (d) above. Any
notice shall be given to the other Party or Parties at the following address, or
to such other address as any Party shall designate by written notice to the
others:
Producer:
RICE DRILLING D LLC
2200 Rice Drive
Canonsburg, PA 15317
Attn: [***]
Phone: [***]
Email: [***]

With copy to:
For gas control, nominations & balancing:
Attn: [***]
Phone: [***]
Email: [***]

For accounting, financial, and legal:
Attn: [***]
Phone: [***]
Email: [***]

Gatherer:
RICE OLYMPUS MIDSTREAM LLC
2200 Rice Drive
Canonsburg, PA 15317
Attn: [***]
Phone: [***]




26

--------------------------------------------------------------------------------




Email: [***]

For gas control, nominations & balancing:
Attn: [***]
Phone: [***]
Email: [***]

For accounting, financial, and legal:
Attn: [***]
Phone: [***]
Email: [***]
ARTICLE 13    
PAYMENTS    
Section 13.1    Invoices. Not later than the [***] Day following the end of each
Month, Gatherer shall provide Producer with a detailed statement setting forth
the quantity of Gas, in Dth, received by Gatherer at the Receipt Points in such
Month, the quantity, in Dth, of Delivery Point Gas allocated to Producer, the
quantity of Gas, in Dth, and the cost of electricity used as Fuel allocated to
Producer in such Month, the quantity, in Dth, of Lost and Unaccounted For Gas
for such Month, and the Fees with respect to such Month, together with
measurement summaries and the amount of any Imbalances and all relevant
supporting documentation, to the extent available on such [***] Day (with
Gatherer being obligated to deliver any such supporting documentation that is
not available on such [***] Day as soon as it becomes available). Producer shall
make payment to Gatherer by the last Business Day of the Month in which such
invoice is received. Such payment shall be made by wire transfer pursuant to
wire transfer instructions delivered by Gatherer to Producer in writing from
time to time. If any overcharge or undercharge in any form whatsoever shall at
any time be found and the invoice therefor has been paid, Gatherer shall refund
any amount of overcharge, and Producer shall pay any amount of undercharge,
within [***] Days after final determination thereof, provided, however, that no
retroactive adjustment will be made beyond a period of [***] Months from the
date of a statement hereunder.
Section 13.2    Right to Suspend on Failure to Pay. If any [***] amount due
hereunder remains unpaid for [***] Days after the due date, Gatherer shall have
the right to suspend or discontinue Services hereunder until any such past due
amount is paid.
Section 13.3    Audit Rights. Either Producer or Gatherer, on not less than
[***] Days prior written notice to the other, shall have the right, at its
expense, at reasonable times during normal business hours, but in no event more
than twice in any period of [***] Months, to audit the books and records of the
other to the extent necessary to verify the accuracy of any statement,
allocation, measurement, computation, charge, payment made under, or obligation
or right pursuant to this Agreement. The scope of any audit shall be limited to
transactions affecting Producer Gas received into the Gathering System and
Delivery Point Gas hereunder and shall be limited to the [***] Month period
immediately prior to the Month in which the notice requesting an audit was
given. All statements, allocations, measurements, computations, charges, or
payments made in any period prior to the [***] Month period


27

--------------------------------------------------------------------------------




immediately prior to the Month in which the audit is requested shall be
conclusively deemed true and correct and shall be final for all purposes.
Section 13.4    Payment Disputes. In the event of any dispute with respect to
any payment hereunder, Producer shall make timely payment of all [***] amounts,
and Gatherer and Producer will use good faith efforts to resolve the [***]
amounts within [***] Days following the original due date. Any amounts
subsequently resolved shall be due and payable within [***] Days of such
resolution.
Section 13.5    Interest on Late Payments. In the event that Producer shall fail
to make timely payment of any sums, [***], when due under this Agreement,
interest will accrue at an annual rate equal to [***] from the date payment is
due until the date payment is made.
Section 13.6    Excused Performance. Gatherer will not be required to perform or
continue to perform services hereunder, and Producer shall not be obligated to
deliver Producer Gas to the Gathering System in the event:
(a)    the other Party has voluntarily filed for bankruptcy protection under any
chapter of the United States Bankruptcy Code;
(b)    the other Party is the subject of an involuntary petition of bankruptcy
under any chapter of the United States Bankruptcy Code, and such involuntary
petition has not been settled or otherwise dismissed within [***] Days of such
filing; or
(c)    the other Party otherwise becomes insolvent, whether by an inability to
meet its debts as they come due in the ordinary course of business or because
its liabilities exceed its assets on a balance sheet test; and/or however such
insolvency may otherwise be evidenced.
ARTICLE 14    
FORCE MAJEURE    
Section 14.1    Suspension of Obligations. In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to make payments then or thereafter
due hereunder, and such Party promptly gives notice and reasonably full
particulars of such Force Majeure in writing to the other Parties promptly after
the occurrence of the cause relied on, then the obligations of the Party giving
such notice, so far as and to the extent that they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as reasonably possible be
remedied with all reasonable dispatch by the Party claiming Force Majeure.
Section 14.2    Definition of Force Majeure. The term “Force Majeure” as used in
this Agreement shall mean any cause or causes not reasonably within the control
of the Party claiming relief and which, by the exercise of reasonable diligence,
such Party is unable to prevent or overcome, including acts of God, strikes,
lockouts or other industrial disturbances, acts of the public enemy, acts of
terror, sabotage, wars, blockades, military action, insurrections, riots,
epidemics, landslides, subsidence, lightning, earthquakes, fires, storms or
storm warnings, crevasses, floods, washouts, civil disturbances, explosions,
breakage or accident to wells, machinery, equipment or lines of pipe, the
necessity for testing or making


28

--------------------------------------------------------------------------------




repairs or alterations to wells, machinery, equipment or lines of pipe, freezing
of wells, equipment or lines of pipe, inability of any Party hereto to obtain,
after the exercise of reasonable diligence, necessary materials, supplies,
rights of way, or government authorizations, any action or restraint by any
Governmental Authority (so long as the Party claiming relief has not applied for
or assisted in the application for, and has opposed where and to the extent
reasonable, such action or restraint, and as long as such action or restraint is
not the result of a failure by the claiming Party to comply with applicable
laws, rules, regulations, or orders).
Section 14.3    Settlement of Strikes and Lockouts. It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party affected thereby, and that the above requirement that
any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party affected thereby.
Section 14.4    Payments for Gas Delivered. Notwithstanding the foregoing, it is
specifically understood and agreed by the Parties that an event of Force Majeure
will in no way affect or terminate Producer’s obligation to make payment for
quantities of Gas delivered prior to such event of Force Majeure.
ARTICLE 15    
INDEMNIFICATION
Section 15.1    Gatherer. Subject to the terms of this Agreement, including
Section 18.8, Gatherer shall release, indemnify, defend, and hold harmless
Producer and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees from and against all claims and
losses arising out of or relating to (a) the operations of Gatherer and (b) any
breach of this agreement by Gatherer.
Section 15.2    Producer. Subject to the terms of this Agreement, including
Section 18.8, Producer shall release, indemnify, defend, and hold harmless
Gatherer and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees from and against all claims and
losses arising out of or relating to (a) the operations of Producer and (b) any
breach of this agreement by Producer.
ARTICLE 16    
CUSTODY AND TITLE
Section 16.1    Custody. As among the Parties, (a) Producer shall be in custody,
control and possession of all Producer Gas hereunder until such Gas is delivered
to the Receipt Points, and (b) Producer shall be in custody, control and
possession of Producer Gas after it is delivered to Producer at the Delivery
Points, including any portion of any Delivery Point Gas which accumulates as
liquids. As among the Parties, Gatherer shall be in custody, control and
possession of all Gas in the Gathering System at all other times, including any
portion thereof which accumulates as liquids. The Party having custody and
control of Gas under the terms of this Agreement shall be responsible for, and
shall defend, indemnify, release and hold the other Parties and their respective
Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees harmless from and against, all claims and losses
of whatever kind and nature for anything that may happen or arise with


29

--------------------------------------------------------------------------------




respect to such Gas when such Gas is in its custody and control, including
losses resulting from any negligent acts or omissions of any indemnified party,
but excluding any losses to the extent caused by or arising out of the
negligence, gross negligence, or willful misconduct of the indemnified party.
Section 16.2    Producer Warranty. Producer represents and warrants that it
owns, or has the right to deliver to the Gathering System, all Gas delivered
under this Agreement. If the title to Gas delivered by Producer hereunder is
disputed or is involved in any legal action, Gatherer shall have the right to
cease receiving such Gas, to the extent of the interest disputed or involved in
legal action, during the pendency of the action or until title is freed from the
dispute, or until Producer furnishes, or causes to be furnished, indemnification
to save Gatherer harmless from all claims arising out of the dispute or action,
with surety acceptable to Gatherer. Producer hereby indemnifies Gatherer against
and holds Gatherer harmless from any and all claims and losses arising out of or
related to any liens, encumbrances, or adverse claims on any Producer Gas
delivered to the Receipt Points.
Section 16.3    Title. Title to all Gas delivered under this Agreement,
including all constituents thereof, shall remain with and in Producer or its
customers at all times; provided, however, title to Gas used as Fuel and Lost
and Unaccounted For Gas shall pass from Producer or its customer to Gatherer
immediately downstream of the Receipt Point. Title to Pipeline Drip that is
recovered from Producer Gas in the Gathering System shall pass to Gatherer.
Title to water (a) that is removed from Producer Gas in Gatherer’s dehydration
facilities shall pass to Gatherer immediately downstream of the point of
recovery, and (b) that condenses from Producer Gas in the Gathering System shall
pass to Gatherer immediately downstream of the Receipt Point.
ARTICLE 17    
TAXES; ROYALTIES
Section 17.1    Taxes. Producer shall pay or cause to be paid and agrees to hold
Gatherer harmless as to the payment of all excise, gross production, severance,
sales, occupation and all other Taxes, charges or impositions of every kind and
character required by statute or by order of Governmental Authorities and levied
against or with respect to Gas of Producer or any Rice Subsidiary, Delivery
Point Gas or the Services provided under this Agreement. Gatherer shall not
become liable for such Taxes, unless designated to remit those Taxes on behalf
of Producer by any duly constituted jurisdictional agency having authority to
impose such obligations on Gatherer, in which event the amount of such Taxes
remitted on Producer’s behalf shall be (a) reimbursed by Producer upon receipt
of invoice, with corresponding documentation from Gatherer setting forth such
payments, or (b) deducted from amounts otherwise due Producer under this
Agreement. Gatherer shall pay or cause to be paid all Taxes, charges and
assessments of every kind and character required by statute or by order of
Governmental Authorities with respect to the Gathering System. No Party shall be
responsible nor liable for any Taxes or other statutory charges levied or
assessed against the facilities of any other Party, including ad valorem tax
(however assessed), used for the purpose of carrying out the provisions of this
Agreement or against the net worth or capital stock of such Party.
Section 17.2    Royalties. As among the Parties, Producer shall have the sole
and exclusive obligation and liability for the payment of all Persons due any
proceeds derived from Producer Gas or Delivery Point Gas (including all
constituents and products thereof)


30

--------------------------------------------------------------------------------




delivered under this Agreement, including royalties, overriding royalties, and
similar interests, in accordance with the provisions of the leases or agreements
creating those rights to proceeds. In no event will Gatherer have any obligation
to those Persons due any of those proceeds of production attributable to any
such Gas (including all constituents and products thereof) delivered under this
Agreement. Although Producer shall retain title to Gas as provided in this
Section 17.2, Gatherer shall have the right to commingle Gas delivered by
Producer with Third Party Gas.
ARTICLE 18    
MISCELLANEOUS
Section 18.1    Rights. The failure of any Party to exercise any right granted
hereunder shall not impair nor be deemed a waiver of that Party’s privilege of
exercising that right at any subsequent time or times.
Section 18.2    Applicable Laws. This Agreement is subject to all valid present
and future laws, regulations, rules and orders of Governmental Authorities now
or hereafter having jurisdiction over the Parties, this Agreement, or the
services performed or the facilities utilized under this Agreement. The Parties
hereby agree that, if (i) Gatherer’s facilities, or any part thereof, or the
rates or terms and conditions of the Services become subject to regulation by
the Federal Energy Regulatory Commission, or any successor agency thereto
(“FERC”), or any other Governmental Authority, (ii) Gatherer becomes obligated
by FERC or any other Governmental Authority to provide Services or any portion
thereof on an open access, nondiscriminatory basis as a result of Gatherer’s
execution, performance or continued performance of this Agreement or (iii) FERC
or any other Governmental Authority seeks to modify any rates under, or terms or
conditions of, this Agreement, then:
(a)    to the maximum extent permitted by law, it is the intent of the Parties
that the rates and terms and conditions established by the FERC or such
Governmental Authority having jurisdiction shall not alter the rates or terms
and conditions set forth in this Agreement, and the Parties agree to vigorously
defend and support in good faith the enforceability of the rates and terms and
conditions of this Agreement;
(b)    in the event that FERC or such Governmental Authority having jurisdiction
modifies the rates or terms and conditions set forth in this Agreement, the
Parties hereby agree to negotiate in good faith to enter into such amendments to
this Agreement and/or a separate arrangement in order to give effect, to the
greatest extent possible, to the rates and other terms and conditions set forth
herein; and
(c)    in the event that the Parties are not successful in accomplishing the
objectives set forth in (a) or (b) above such that the Parties are in
substantially the same economic position as they were prior to any such
regulation, then either Party may terminate this Agreement upon the delivery of
written notice of termination to the other Party.
Section 18.3    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
choice of law principles.


31

--------------------------------------------------------------------------------




(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes among any of the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in the
City and County of Washington, Pennsylvania, and each of the Parties irrevocably
submits to the jurisdiction of such courts solely in respect of any proceeding
arising out of or related to this Agreement. The Parties further agree that the
Parties shall not bring suit with respect to any disputes arising out of this
Agreement or the transactions contemplated hereby in any court or jurisdiction
other than the above specified courts.
Section 18.4    Successors and Assigns.
(a)    This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns. Except
as set forth in Section 18.4(b) and Section 18.4(c), no Party shall have the
right to assign its respective rights and obligations in whole or in part under
this Agreement without the prior written consent of the other Parties, and any
assignment or attempted assignment made otherwise than in accordance with this
Section 18.4 shall be null and void ab initio.
(b)    Notwithstanding the foregoing clause (a), Gatherer may perform all
services under this Agreement itself using its own gathering, compression, and
other facilities and/or perform any or all such services through third parties,
in which case references herein to the Gathering System shall be deemed to be
references to such facilities of the relevant third party and references to
Gatherer performing such services shall be deemed to be references to Gatherer
or its designee performing such services.
(c)    Notwithstanding the foregoing clause (a):
(i)    Gatherer shall have the right to assign its rights under this Agreement,
in whole or in part, as applicable, without the consent of Producer if such
assignment is made to any Person to which the Gathering System or any part
thereof has been or will be transferred that assumes in writing all of
Gatherer’s obligations hereunder (if applicable, to the extent that part of the
Gathering System being transferred to such Person) and is (A) an Affiliate of
Gatherer or (B) a Person to which the Gathering System has been or will be
transferred who (1) hires (or retains, as applicable) operating personnel who
are then operating the Gathering System (or has similarly experienced operating
personnel itself), (2) has operated for at least [***] years prior to such
assignment systems similar to the Gathering System, or (3) contracts for the
operation of the Gathering System with another Person that satisfies either of
the foregoing conditions (1) or (2) in this clause (B), provided in the case of
an assignment pursuant to this clause (B), the assignee has creditworthiness as
reasonably determined by Producer that is [***].
(ii)    Gatherer shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of Gatherer.
(iii)    Producer shall have the right to assign its rights under this
Agreement, in whole or in part, as applicable, without the consent of Gatherer,
to any Person to which it sells, assigns, or otherwise transfers all or any
portion of the Dedicated Properties and who (A) who assumes in writing all of
Producer’s obligations hereunder (if applicable, to the extent of the Dedicated
Properties being transferred to such Person) and (B) whose credit rating is
[***].
(d)    Upon an assignment by Gatherer in accordance with Section 18.4(c)(i)(B)
Gatherer shall be released from its obligations under this Agreement to the
extent of such assignment.


32

--------------------------------------------------------------------------------




Upon an assignment by Producer in accordance with Section 18.4(c)(ii), Producer
shall be released from its obligations under this Agreement to the extent of
such assignment.
Section 18.5    Severability. If any provision of this Agreement is determined
to be void or unenforceable, in whole or in part, then (a) such provision shall
be deemed inoperative to the extent it is deemed void or unenforceable, (b) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (c) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by law; provided,
however, that in the event that a material term under this Agreement is so
modified, the Parties will, timely and in good faith, negotiate to revise and
amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by the Agreement prior to
such modification.
Section 18.6    Confidentiality.
(a)    Confidentiality. Except as otherwise provided in this Section 18.6, each
Party agrees that it shall maintain all terms and conditions of this Agreement,
and all information disclosed to it by another Party or obtained by it in the
performance of this Agreement and relating to another Party’s business
(including Development Plans, Gathering System Plans, and all data relating to
the production of Producer, including well data, production volumes, volumes
gathered, transported, or compressed, and gas quality) (collectively,
“Confidential Information”) in strictest confidence, and that it shall not cause
or permit disclosure of this Agreement or its existence or any provisions
contained herein without the express written consent of the disclosing Party.
(b)    Permitted Disclosures. Notwithstanding Section 18.6(a) disclosures of any
Confidential Information may be made by any Party (i) to the extent necessary
for such Party to enforce its rights hereunder against another Party; (ii) to
the extent to which a Party is required to disclose all or part of this
Agreement by a statute or by the order or rule of a Governmental Authority
exercising jurisdiction over the subject matter hereof, by order, by
regulations, or by other compulsory process (including deposition, subpoena,
interrogatory, or request for production of documents); (iii) to the extent
required by the applicable regulations of a securities or commodities exchange;
(iv) to a third person in connection with a proposed sale or other transfer of a
Party’s interest in this Agreement, provided such third person agrees in writing
to be bound by the terms of this Section 18.6; (v) to its own directors,
officers, employees, agents and representatives; (vi) to an Affiliate; (vii) to
financial advisors, attorneys, and banks, provided that such Persons are subject
to a confidentiality undertaking consistent with this Section 18.6(b), or (viii)
except for information disclosed pursuant to Article 3 of this Agreement, to a
royalty, overriding royalty, net profits or similar owner burdening Producer
Gas, provided such royalty, overriding royalty, net profits or similar owner
agrees in writing to be bound by the terms of this Section 18.6.
(c)    Notification. If a Party is or becomes aware of a fact, obligation, or
circumstance that has resulted or may result in a disclosure of any of the terms
and conditions of this Agreement authorized by Section 18.6(b)(ii) or (iii), it
shall so notify in writing the disclosing Party promptly and shall provide
documentation or an explanation of such disclosure as soon as it is available.


33

--------------------------------------------------------------------------------




(d)    Party Responsibility. Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 18.6.
(e)    Public Announcements. The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 18.6, the Party desiring to make
such public announcement or statement shall provide the other Parties with a
copy of the proposed announcement or statement prior to the intended release
date of such announcement. The other Parties shall thereafter consult with the
Party desiring to make the release, and the Parties shall exercise their
reasonable best efforts to (i) agree upon the text of a joint public
announcement or statement to be made by all Parties or (ii) in the case of a
statement to be made solely by one Party, obtain approval of the other Parties
to the text of a public announcement or statement. Nothing contained in this
Section 18.6 shall be construed to require any Party to obtain approval of any
other Party to disclose information with respect to this Agreement or the
transaction represented herein to any Governmental Authority to the extent
required by applicable law or necessary to comply with disclosure requirements
of the Securities and Exchange Commission, New York Stock Exchange, or any other
regulated stock exchange.
(f)    Survival. The provisions of this Section 18.6 shall survive any
expiration or termination of this Agreement; provided that other than with
respect to information disclosed pursuant to Article 3, as to which such
provisions shall survive indefinitely, such provisions shall survive only a
period of one (1) year.
Section 18.7    Entire Agreement, Amendments and Waiver. This Agreement,
including all exhibits hereto, integrates the entire understanding among the
Parties with respect to the subject matter covered and supersedes all prior
understandings, drafts, discussions, or statements, whether oral or in writing,
expressed or implied, dealing with the same subject matter. This Agreement may
not be amended or modified in any manner except by a written document signed by
the Parties that expressly amends this Agreement. No waiver by a Party of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless expressly provided. No waiver shall be
effective unless made in writing and signed by the Party to be charged with such
waiver.
Section 18.8    Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR
UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY
TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD PARTY FOR WHICH A PARTY
WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET FORTH HEREIN.


34

--------------------------------------------------------------------------------




Section 18.9    Headings. The headings and captions in this Agreement have been
inserted for convenience of reference only and shall not define or limit any of
the terms and provisions hereof.
Section 18.10    Rights and Remedies. Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by law.
Section 18.11    No Partnership. Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to any Party.
Section 18.12    Rules of Construction. In construing this Agreement, the
following principles shall be followed:
(a)    no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;
(b)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(c)    the word “includes” and its syntactical variants mean “includes, but is
not limited to,” “includes without limitation” and corresponding syntactical
variant expressions;
(d)    the plural shall be deemed to include the singular and vice versa, as
applicable; and
(e)    references to Section shall be references to Sections of this Agreement.
Section 18.13    No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and shall not inure to the benefit of any other Person whomsoever or whatsoever,
it being the intention of the Parties that no third Person shall be deemed a
third party beneficiary of this Agreement.
Section 18.14    Further Assurances. Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.
Section 18.15    Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument.
Section 18.16    Memorandum of Agreement. Contemporaneously with the execution
of this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form” memorandum of this Agreement in the form of Exhibit E attached
hereto (as modified, including by the addition of any required property
descriptions, required by local law and practice to put such Memorandum of
record and put third parties on notice of this Agreement), which shall be placed
of record in each state and county in which the currently-existing Dedicated
Properties are located. Further such memoranda shall be executed and delivered


35

--------------------------------------------------------------------------------




by Producer as Gatherer from time to time requests to evidence the dedication of
additional areas or Interests under this Agreement.





IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.
RICE DRILLING D LLC
By:
/s/ Daniel J. Rice IV    
Daniel J. Rice IV
Chief Executive Officer

RICE OLYMPUS MIDSTREAM LLC
By:
    
Rob Wingo
Senior Vice President, Midstream &
Marketing






IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.
RICE DRILLING D LLC
By:
    
Daniel J. Rice IV
Chief Executive Officer

RICE OLYMPUS MIDSTREAM LLC
By:
/s/ Rob Wingo    
Rob Wingo
Senior Vice President, Midstream &
Marketing








EXHIBIT A
DELIVERY POINTS
Producer Minimum Daily Quantity, Delivery Point Capacity and Anticipated
In-Service Date
Delivery Point ID
Total Initial Capacity (Dth/Day)
Anticipated In Service Date
Maximum Daily Quantity (Dth/Day)
Minimum Daily Quantity (Dth/Day)
Dominion East Ohio –
[***]
[***]
[***]
[***]
TETCO
[***]
[***]
[***]
[***]
Rockies Express
[***]
[***]
[***]
[***]
ET Rover
[***]
[***]
[***]
[***]
Leach Express
[***]
[***]
[***]
[***]



Each Delivery Point is subject to change.





EXHIBIT B
GATHERING SYSTEM
[***]





EXHIBIT C
CONFLICTING DEDICATIONS
[***]





EXHIBIT D
FORM OF CONNECTION NOTICE
Rice Olympus Midstream LLC
2200 Rice Drive
Canonsburg, PA 15317
Re:
Amended and Restated Gas Gathering and Compression Agreement dated March,
31,2017, among Rice Drilling D LLC and Rice Olympus Midstream LLC (the
“Gathering Agreement”)

Ladies and Gentlemen:
This is a Connection Notice for purposes of the Gathering Agreement. Capitalized
terms used but not defined in this Connection Notice have the meanings given
such terms in the Gathering Agreement.
Gatherer is hereby notified that Producer is planning to drill and complete the
following Planned Well at the stated Well Pad by the Target Completion Date, in
each case as set forth below:
Planned Well
Well Pad
Target Completion Date
 
 
 



Very truly yours,
RICE DRILLING D LLC
By:        
Name         
Title:        





EXHIBIT E
MEMORANDUM OF AGREEMENT
THIS MEMORANDUM OF GAS GATHERING AGREEMENT (this “Memorandum”)is entered into
effective [__________] (the “Effective Date”), by and between RICE DRILLING D
LLC (“Producer”), with an address of 2200 Rice Drive, Canonsburg, PA 15317, and
RICE OLYMPS MIDSTREAM LLC, with an address of 2200 Rice Drive, Canonsburg, PA
15317 (“Gatherer”).
WHEREAS, Producer and Gatherer entered into that certain Gas Gathering and
Compression Agreement effective December 22, 2014 (the “Agreement”), pursuant to
which Gatherer will provide certain gathering and other services as therein set
forth;
WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and
WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of Belmont County, Ohio (the “Dedication Area”), to give notice
of the existence of the Agreement and certain provisions contained therein;
NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Notice. Notice is hereby given of the existence of the Agreement and all of
its terms, covenants and conditions to the same extent as if the Agreement was
fully set forth herein. Certain provisions of the Agreement are summarized in
Sections 2 through 3 below.
2.    Dedication. Subject to the exceptions, exclusions, and reservations set
forth in the Agreement and the other terms and conditions of the Agreement, (a)
Producer has exclusively dedicated and committed to deliver to Gatherer, as and
when produced, all Gas produced on or after the date of the Agreement that is
attributable to the Interests now owned or hereafter acquired by Producer and
located wholly within Belmont County, Ohio (the “Dedication Area”), or pooled,
unitized or communitized with Interests located wholly within the Dedication
Area (the “Dedicated Properties”), together with all Gas attributable to third
parties that is produced from a Well located on the Dedicated Properties, which
Gas Producer has the right to control and deliver for gathering (“Dedicated
Gas”), for gathering through the Gathering System under the Agreement, and (b)
Producer agrees not to deliver any Dedicated Gas to any other gathering system
(the foregoing dedication and commitment being herein referred to as the
“Dedication”).
3.    Covenant Running with the Land. So long as the Agreement is in effect,
Dedication shall be a covenant running with the land and, subject to the
exceptions and reservations set forth in the Agreement, Producer shall not sell,
assign, convey, or otherwise transfer, including pursuant to an exchange or
farm-out, any or all of its interest in any Dedicated Property unless (a)
Producer obtains and delivers to Gatherer a written acknowledgment by the Person
to which such sale, assignment, conveyance, or other transfer is made in favor
of Gatherer acknowledging that suchDedicated Property shall remain subject to
the Agreement in all respects and (b) each instrument of conveyance expressly so
states.
4.    No Amendment to Agreement. This Memorandum is executed and recorded solely
for the purpose of giving notice and shall not amend nor modify the Agreement in
any way.
[remainder of page intentionally left blank]


IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.
RICE DRILLING D LLC
By:        
Name:         
Title:        
RICE OLYMPUS MIDSTREAM LLC
By:        
Name:        
Title:        


ACKNOWLEDGEMENTS
STATE OF PENNSYLVANIA    §
§
COUNTY OF WASHINGTON    §
The foregoing instrument was acknowledged before me on the    Day of    , 20__,
by
[    ], [    ] of Rice Drilling D LLC, a Delaware limited liability company,
on behalf of said entity.
    
Notary Public in and for    
    
Printed or Typed Name of Notary
STATE OF PENNSYLVANIA    §
§
COUNTY OF WASHINGTON    §
The foregoing instrument was acknowledged before me on the    day of    , 20__,
by
[    ], [    ] of Rice Olympus Midstream LLC, a Delaware limited liability
company,
on behalf of said limited liability company.
    
Notary Public in and for    
    
Printed or Typed Name of Notary


36